      6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 1 of 83



                           UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF OKLAHOMA

 AES SHADY POINT, LLC,

              Plaintiff,

 v.                                                     Civil Action No. 6:19-cv-00132-PRW


 CONTINENTAL CARBONIC
 PRODUCTS, INC.
 AND
 OK FOODS, INC.,

               Defendants.



                      DECLARATION OF CHRISTOPHER S. DODRILL


Pursuant to 28 U.S.C. § 1746, I hereby declare as follows:

        1.       I am over the age of 21. I am capable of making this unsworn declaration pursuant

to 28 U.S.C. § 1746. I have not been convicted of a felony or a crime involving dishonesty.

        2.       I am an attorney and a senior associate in the Dallas, Texas office of the law firm

of Greenberg Traurig, LLP and counsel for Defendant Continental Carbonic Products, Inc.

(“CCPI”). The facts stated within this declaration are within my personal knowledge and are true

and correct. I submit this declaration in support of CCPI’s Motion to Transfer Venue under 28

U.S.C. § 1404.

        3.       Exhibit A-1 is a true and correct copy of a letter dated September 6, 2018, from

Bryan Burns, General Counsel at OK Foods, Inc., to John Funk, president of CCPI.




DECLARATION OF CHRISTOPHER S. DODRILL – PAGE 1
ACTIVE 43168899v1
     6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 2 of 83



        4.      Exhibit A-2 is a true and correct copy of a letter dated September 18, 2018, from

P. William Stark, a shareholder in the Dallas, Texas office of Greenberg Traurig, LLP and counsel

for CCPI, to Rick Jackson, president of Plaintiff AES Shady Point, LLC.

        5.      Exhibit A-3 is a true and correct copy of a letter dated October 5, 2018, that Mr.

Stark received from Mr. Jackson.

        6.      Exhibit A-4 is a true and correct copy of a letter dated November 2, 2018, from

Mr. Burns to Mr. Stark. Mr. Stark forwarded that letter to Mr. Jackson, with a letter dated

November 7, 2018. True and correct copies of those letters are attached collectively as Exhibit A-

4.

        7.      Exhibit A-5 is a true and correct copy of an exchange of emails between, among

others, Mr. Stark, Mr. Burns, and Mr. Jackson regarding an inspection of OK Foods’s allegedly

contaminated chicken product in Fort Smith, Arkansas on December 4, 2018.

        8.      Exhibit A-6 is a true and correct copy of a letter dated December 5, 2018, from

Christopher M. LaVigne, a shareholder in the Dallas, Texas office of Greenberg Traurig, LLP and

counsel for CCPI, to Mr. Jackson.

        9.      Exhibit A-7 is a true and correct copy of a letter dated December 21, 2018, that

Mr. LaVigne received from James Reed, counsel for AES/SP.

        10.     Exhibit A-8 is a true and correct copy of a letter dated March 7, 2019, that Mr.

Stark sent to Mr. Reed.




DECLARATION OF CHRISTOPHER S. DODRILL – PAGE 2
ACTIVE 43168899v1
    6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 3 of 83



        I declare under penalty of perjury that the foregoing is true and correct.



        Dated this 30th day of April, 2019




         Christopher S. Dodrill




DECLARATION OF CHRISTOPHER S. DODRILL – PAGE 3
ACTIVE 43168899v1
6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 4 of 83




                    EXHIBIT A-1
      6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 5 of 83
                                                                                     (.r.( I (,(i(j!,       ll!(1.
                                                                                     ij i-i.   ii*x I l*,1
                                                                                     lrrrt     9rrrith, t,l:1          1',)t:ji)'.i

                                                                                     11;il). /i-i5.4'ltlb
                                                                                     l.ilUi]. GJL'.i],1.'i I

                                                                                     w u'rvl. ilk ln       |lrl   L rlr-il'rl

       ffiffiffi3mm.
             a fldcht}cc| r:om[)illly
                                                                                     wvr'.t"'.1 c n   Ii   0l' b   ird,co nr




September 6,2OL8



John Funk, President
Continental Carbonic Products, lnc
5309 Jenny Lind Road
Fort Smith, Arkansas 72901,
Via em a i I : ifu n k@po nti n entCIJcjr rboni,c.com; kad kison @continenta lca rbonic.com:
mbrewer@continentalcarbo nic.com : ioodv@continentalcarbonic.com



RE:     Product Contamination Claim
        Loss Dates: Aug 3L - Sept. 4,2OLB
        Delivery Location: OK Foods,4201 Reed Lane, Fort Smith, AR72904



Mr. Funk

As you are aware, a significant quantity of O.K. Foods products have been impacted by foreign
material that we believe was contained in a delivery of COZ from your company. Please accept
this letter as notice of our intent to file a claim for lost product, revenue and other expenses
related to this event. lf you have insurance coverage for this matter, please consider whether
youneedtoreportthiseventtoyourinsurancecarrier. lfyoudesiretoinspectanyofthe
product, we have a very short window of opportunity due to the nature of the raw product.
Please contact us immediately if you wish to conduct an inspection. We are still investigating
the details and scope of this loss and will keep you posted as new information becomes
available and send you a formal claim notice.

lf you have any questions, please feel free to contact me. We look forward to your prompt
resolution of this matter.

Sincerely,


lslBryan Burns
Bryan Burns
General Counsel
6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 6 of 83




                    EXHIBIT A-2
     6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 7 of 83


E         GreenbergTraurig
 P. William Stark
 Tel 214.665.3735
 Fax 214-665-3601
 starkb@gtlaw.com




                                                            September 18,2018
 1r{}rr   ?ätt lTtltl ê}¿s k1å3 ?7

  Viø Certified MaiL Return Receipt Res uested                                                                 Trtlrr ?ähL 93tq ðl,e& t1'ð3      11

 AES Shady Point LLC                                                           Lee Morris
 P.O. Box 1740                                                                 AES Shady Point LLC
 Panama, OK7495I                                                               P.O. Box 1740                                           ALBANY
                                                                                                                                       AMSTËRDAM
                                                                               Panama, OK7495I                                         ATLANTA
                                                                                                                                       AUSTIN
                                                                                                                                       BOCA MTON
 Rick Jackson                                                                                                                          BOSTON
 AES Shady Point LLC                                                                                                                   CHICAGO

 P.O. Box 1740
                                                       5rrlr{   7ðtt rxt¡rt ã}¡& tl,å3                   grt                           DALLAS
                                                                                                                                       DELAWARË
  Panama, OK7495I                                                                                                                      DENVER
                                                                                                                                       FORT LAUDERDALE
                                                                                                                                       HOUSTON
            Re:         Alleged Product Contamination Claim from OK Foods, Inc                                                         LAS VEGAS
                                                                                                                                       LONDON-
                                                                                                                                       LO5 ANGELES
  Gentlemen:                                                                                                                           MEXICO CITY-
                                                                                                                                       MIAMi

         This firm represents and writes on behalf of Continental Carbonic Products, Inc.                                              MILAN"
                                                                                                                                       NEWJERSEY
  ("CCP"). Enclosed please find a letter CCP received from OK Foods, Inc. ("OK                                                         NEW YORK

  Foods") regarding OK Food's alleged product contamination claim (the "Claim").                                                       NORTHERN VIRGINIA
                                                                                                                                       ORANGÊ COUNTY
  Please direct all communications regarding the Claim to my attention.                                                                ORLANDO
                                                                                                                                       PHILADELPHIA

           Based upon the information currently available to CCP, it appears clear that, to                                            PHOENIX
                                                                                                                                       ROME"
  the extent the Claim is valid, any contamination was caused exclusively and wholly by                                                SACRAMENÏO

  AES Shady Point LLC ("AES/SP") and AES/SP's failure to supply food grade dry ice                                                     SÀN TRANCISCO
                                                                                                                                       SEOUL-
  pellets to CCP as required by the Sales Agreement - Food Grade Dry Ice Pellets between                                               SHANGHAI

  AES/SP and CCP, originally dated July 3, 2007 and amended since that time. As such,                                                  SILICON VALLEY

  this letter serves as CCP's notice to AES/SP that CCP will look to AES/SP for the full
                                                                                                                                       TALLAHASSEE
                                                                                                                                       TAMPA
  and complete indemnification, defense, and satisfaction of any and all damages, fees,                                                TEL AVIV^

  costs, and other expenses incurred and/or suffered by CCP as a result of the Claim.                                                  TOKYO"
                                                                                                                                       WÂRSAW-
                                                                                                                                       WASHINGTON, D.C,
          Obviously CCP trusts and anticipates that AES/CP will fully and completely                                                   WESTCHESTIR COUNTY

  comply with its obligations to protect and preserve all documents and information                                                    WESI PALN¡ BEACH
                                                                                                                                       *oPtMrtS

  regarding the Claim and wiil suspend any policies that would result in electronically
                                                                                                                                                 Â5
                                                                                                                                        GRTINÞÊRG TMURIG MÀilTR LLP
                                                                                                                                       ,OPEMI15      A5

  stored information being overwritten, erased, or otherwise destroyed.                                                                 GRËINBERC     IMURIG.5C.
                                                                                                                                       "5rMlÊGlc Atr.rANcI
                                                                                                                                       ^oPEUfts
                                                                                                                                        GRIENBÉRC^sISURIG LLP
                                                                                                                                        torelGN Lt6^L COñSÙLlÅNl   OlÍ1CL
                                                                                                                                       .A
  DAL 80800336v1                                                                                                                            BMNCIl O[
                                                                                                                                                    IMUÂI6, PA.
                                                                                                                                        GflTENEIRG


                                                                                                                                       'oPaMttS  a5 GRtIiiDLlc

GREENBERG TRAURIG, LLP       g ATTORNEYS AT LAW g WWW'GTì_AW'COM                                                                        TMUR G I]ORI'ÍSUJ I¡U5AO

                                                                                                                                        OPIMTES Á5 GRf]NBII¡
2200 Ross Avenue   æ   Suite 5200   s   Da[[as.   lX   75201   s Ìel   2]4.óó5.3600   s   Fax )-14.665.3601                             ]RÂURIG GRIË5]À{ 5P.(
     6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 8 of 83

  AES Shady Point LLC
  Lee Morris
  Rick Jackson
  September 18,2018
  Page2


            If AES/SP has insurance coverage for this matter, please consider whether AES/SP
  needs to reporl this matter to its insurance carrler.

            If you have any questions,          please do not hesitate to contact me.

                                                                    Sincerely,




                                                                    P.   William Stark

  PWS:sdf
  encl.




  DAL 80800336v1




GREENBT.RG TRAURIG, LLP   e AI-]'ORNEYS AT LAW a WW\&.G i LAW.COM
     6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 9 of 83

                                                                           '.: (: r-;r'i.::-. i1,,.-.
                                                                             j         .)>:
                                                                           , i t 1.t,.      l ,/ ::.. .ì
                                                                           i iiri 1;rii:f ii.            .!'):it:.i                l

                                                                                                    ^í.:
                                                                            4     l':i   i lt :'./\'iilt.'i
                                                                            I iii){_)      r'r,.';it,   .r.i/!   i




       þffiffi               }ffi"
             a tioclloco corìrp¿lny
                                                                           in.,   r,,i9¡,.:1.¡, i.tt ttl t;,'ìt
                                                                           w$v,i i cilí1ct-bIl'ci.ci¡nr
                                                                                                                     -:   t   tr




September 6,201,8



John Funk, President
Continental Carbonic Products, lnc.
5309 Jenny Lind Road
Fort Smith, Arkansas 72901
Via email: ifunk@continentalcarbonic.com; kadkison @continentalcarbonic.com;
mbrewer@continentalcarbonic.com ; ioodv@continentalcarbonic.com



RE      Product Contamination Claim
        Loss Dates: Aug 31 - Sept. 4,zOtB
        Delivery Location: OK Foods, 4201 Reed Lane, Fort Smith, ARl2904



Mr. Funk

As you are aware, a significant   quantity of O.K. Foods products have been impacted by foreign
material that we believe was contained in a delivery of CO2 from your company. Please accept
this letter as notice of our intent to file a claim for lost product, revenue and other expenses
related to this event. lf you have insurance coverage for this matter, please consider whether
you need to report this event to your insurance carrier. lf you desire to inspect any of the
product, we have a very short window of opportunity due to the nature of the raw product.
Please contact us immediately if you wish to conduct an inspection. We are still investigating
the details and scope of this loss and will keep you posted as new information becomes
available and send you a formal claim notice.

lf you have any questions, please feelfree to contact me. We look forward to your prompt
resolution of this matter.

Sincerely,

/s/ Bryan Burns
Bryan Burns
General Counsel
6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 10 of 83




                    EXHIBIT A-3
     6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 11 of 83




                                                                ff@nrs shady Point
                                                                     we   aÍethe energy



                           vtA cERTtFtED MAIL 7016 0910 0001 8403 4226


                                                                                             P.O. Box 1740

October 5,2018                                                                               Panamê, OK 74951
                                                                                          rei,9'lB-582-3488
                                                                                          ¡ax 918-962-5666


Mr. P. William Stark
GreenbergTraurig
Attorneys at Law
2200 Ross Avenue, Suite 5200
Dallas, TX 75201


RE     Alleged Product Contamination Claim
       Loss Dates: Aug 31 - Sept 4,2018
       Delivery Location: OK Foods,4201 Reed Lane, Ft Smith, AR 72904

Dear Mr. Stark,

I am in receipt of your letter dated September 18,2018 demanding
"indemnification, defense, and satisfaction" for damages related to alleged
product contamination from OK Foods. I am writing to respond to your
indemnification demand.

Although we believe that the specific source of the alleged contamination has yet
to be proven, AESSP can confirm that wear components utilized in our Dry lce
machines are certified by the manufacturer to be natural material and are
compliant with FDA, USDA, NST, and 3A-Dairy regulations.

Moreover, I would point out that Section 12 of the 2007 Sales Agreement
specifically limits the indemnification obligation of either Party to "willful
misconduct." There was certainly no willful misconduct involved in this situation,
but to the extent that you believe you have evidence to the contrary, we would be
happy to review and reconsider our position.


          rt




Rick      n, President
AES Shady Point, LLC
6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 12 of 83




                    EXHIBIT A-4
     6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 13 of 83


E GreenbergTraurig
  P. William Stark
  Tel 2L4.665.3735
  Fax 214-665-3601
  sta rkb @gtlaw. com




                                                                 November 7,2018



  Lee.morris@aes.com
  Lee Morris
  AES Shady Point LLC
  P.O. Box 1740
  Panama, OK7495l

  Rickjackson@aes.com
  Rick Jackson
  AES Shady Point LLC
  P.O. Box 1740
  Panama,            OK7495l

                  Re:             Alleged Product Contamination Claim from OK Foods, Inc.

  Gentlemen

          Further to my letter dated September 18,2018 regarding OK Foods, Inc.'s
  alleged product contamination claim caused by AES Shady Point LLC ("AES/SP") and
  AES/SP's failure to supply food grade dry ice pellets to Carbonic Products, Inc.
  ("CCP"), enclosed please fìnd a letter CCP received from OK Foods, Inc. ("OK Foods")
  setting forth OK Food's claim. Additionally, please note OK Food's November 9,2018
  deadline to inform OK Foods of a desire to inspect the frozen product that OK Foods has
  stored-otherwise, OK Foods states that it intends to destroy the product.

                  If you have any questions, please do not                             hesitate to contact me

                                                                                               Sincerely,




                                                                                               P.   William Stark
   PWS:sdf
   encl.




   DAL 808381 69v1


Cilì.Lf.NllhlìG   lfìAlllìl(,;,    P u /rl'ì'ORl\l:YS Âf l A\/V w WWWGI l-AWCOM
                                  Lt
                                                     'l-X
2)00 iìoss   Ave    r¡ur: c Sr.ritr: 5200 * Dallas,       /5201 ,u l-cl 2]4 (ró5.3600 ià Fax 2.irl.(--ar5. 160l
 6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 14 of 83


                                                                                   i.)lí i i;r:¿i:;,               lti¿:.
                                                                                   i'-'.t -¡. l   jLr;< ì./i         ì r'
       ,Jh                                                                         ljoil i,rilìll).                             i'.r!i,),1
       ti il                                                                                                         ^l;
       l;'l
       .,
            ,,
                                                                                   ,^,   I t. :. i : iÌ,./i l:1,;;,
                                                                                   l,l.i(     r( 1.í:r.,il.'.'.i'l'i        i




        ii ;fl ilii l,ìi,t ili: '                                                  t 1ivv..,.rtli       f   r,'   or..l:,.,,',,   IrI


        il (¡ /j\i /"Jii 1lr.'.,ìJ,o
                 ¡l lJr¡¿hoco r:crrj¡utnY
                                                                                   r.r,r'¿1:.,.    111;¡ ¡1.i ç¡    ¡|   tíì'r l.Coi        r   I




                                                                                            Noveurber' 2, 2018



l/in Entuil (slurk h1ùplluw.com)
P. William Star:l<
Greenbelg fi'aurig, LLP
2200 t{oss Avenue, Suite 5200
I)allas, TX75201


Mr. Stark:

This is in reference to the claim that I previously wrote to you about on October l-, 2018. We
have completed arralysis of our claim and are hereby clalming damages in the total amount as
of Novemb er 2, 70L8 of no less than $51"6,740.33. A summary of the claim is as follows:


   t

                                                                            29O,957               $sro,zao.st                           I


       1,0                                                                   40, 250              I 51,548.18
       't".L     Disposal fee                                                                     $                 763.84
                                                                                                  ¿
       1..7Freight for Tony Downs loads                                                                      49s0.00
       1,3 Condemn p¡o-duct- Reed Lane                                                            í      10,008.30
       2.O Muldrow Condemn                                                   45, 52               s 58,053.27
       2.1       Muldrow Disposal Expense                                                         $           7,335.52

       4.O       Finished Good.s Muldrow FP                                 1.42,474              5 224,234.11

       5.0 Finished G-ooQ¡ OKC FP                                            43 560               s 91,378.38
       6.0 Tony Down extra charges for defective product proc.essed                                $     3s,438.3s
        7.O      Trim Meat at         ARS                                     19   s20             s 14,380.38
        8.0 Disposal for Status 17 inventorY                                                       $ :t6,000.00

        9.0 Storage expenses for Status 17 inventory                                               $

       10.0 Transfers to Consolidate on       ARS                                                  $          L,650.00


You will note that line 9.0 for storage expenses is blank. That is because we cotltinuc to store
thefrozen productthat lreferenced in my October 1-,20L8letter and those costs are
continuingtoaccrue. lhaveheardnothingfromyouoninspectionoftlrisproduct, Wecannot
continuc to store this prociuci. if your ciietli wisiies io inspeci, ¡:lease no'riíy me no laie i- than
 6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 15 of 83


                                                                             (-,ll( I rrl.¡t ir';, liii;.
                                                                             f),t."r- l:ì,. ¡.,< I /it     l
                                                                             f   -or'i   1ìt   rritll, !\.li /',tt,f't"l

                                                                             .\'ì t,) l i.\'a ri     \i\']i1
                                                                             l.i](-rt).1¡.í1.,.'l'l'i           i




                                                                             Wwvy.()l(           l(.r ()r-i :;.,.- r-¡¡ f t

       ['r[JID[i                Dli,l,,
              {¡ tl!¡clìoco corlìlì¿!lrY
                                                                             \'./w\¡1.1        on(iorl li rri,rrlr n


November g,2OtB. lf we do not receive such notification, we willproceed with destroyingthe
product, The sooner we hear from you on th¡s product, the sooner we can stop accruing
storage costs.

We also included a conservative estimate of disposal costs, but willnot have firral receipts for
that until we destroy the product we are still storing'

I have also included an Excel file with detail on the various items in our claim. lf it would be
beneficial for our accounting team to walk you through this information, please let me know

We would appreciate your prompt attention this claim

Thank you, and please contact me with any questions



Sincer"ely,




  3*þ
Bryalr Burns,
General Counsel, Ol( Foods
   6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 16 of 83




Item Total Claim Amount                                        29O,952 5 516,740.33
 1.0 Condemn product - Reed Lane/Returned from Customer         40,250    s    51,548.18
 1,.L   Disposal fee                                                      5       763.84
 L.2 Freight for Tony Downs loads                                         s     4,950.00
 L.3    Condemn product - Reed Lane                                       s    10,008.30
 2.O    Muldrow Condemn                                         45,1,57   s    58,053.27
 2.1.   Muldrow Disposal Expense                                          5     2,33s.s2
 4.O    Finished Goods Muldrow FP                              142,470    5   224,234.7L
 5.0 Finished Goods OKC FP                                      43,560    5    9-7,378.38
 6.0 Tony Down extra charges for defective product processed              s    35,438.35
 7.O Trim Meat at ARS                                           19,520    5    1-4,380.38
 8.0 Disposalfor Status   1,7   inventory                                 $    L6,000.00
 9.0 Storage expenses for Status 17 inventory                             Þ

10.0 Transfers to Consolidate on ARS                                      5     1,650.00
        6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 17 of 83




Comments
recorded P9 2018
com plete
complete
complete
recorded P9 2018
partial coded to claim
in inventory
in inventory
Claim for extra expense 1099914
in inventory
Estimated until actual disposal

6 Loads ar5275 a load
                                                  6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 18 of 83

                                                                                             w¿r ùho!3èDer.r pt on                                          Pornds     LIOMD-"sc, ÞrLon                   Á.r.!ilrN¡     lr,.nr{rG,ru¡(n\rrrùr'¡h
                                                                ai14) L¡0¡l t¡Ô   L4   t0t   FORr SM :f Dt 80NI      o/s SRsi SlRtLrt5 w/Rrs Ml,    coM80     . t750   c5                 '?7¡ Ì ¡25       ì tl06{rll    ßOil[LÉ5S5tN.155 trlt\r
                                                                ¿))41 13031ìr0rÁ i02         ronr sM Tf DtßoNE       g/5 0Rs; SrRFL E5 W/R I Mr,    COM80     .1750    C5                 .lì41 )25        I Lri6Ê, ll   Ûo^ÍLISS 5( !Lt5S. !Rl5r
                                  l¡sÁ0   I   7                 I1l4) i303ltl0 l1 l0J        FORI SMIIH DEgONi       8/t 0R5Ì BrRtL Ê5 WnrB MÌ,     COMeO     .17t0 cs                    .1?4r.11t        I il06Ê+ll 00NttL55sxNrt5\ ln:5|
                                  l?sr0   r 7      40?r7r       4t343 )8083rF0r4 t0¿         fORI 5MITH DEsONT       g/s 8351 efRFUE5wÂtB Mi,       COMBO     .r750 cs                    .17^ì.229        r 1Ì0a{, Lt ¡cNtrÉ5s 5KrNL.t5s. F3t!r1
                             l0                    r0¡ ì 7t     43141 :3081 ¡F014 tc5        tonl SMrlB 0E30NE       3/5 3R5t slRtLrEs wÂrB Mr,     COMÊO     .r750 c5                    .274\ 225        1.1106t-ß ÍioNtLE55 5K;Nit55 - FÂtsr,
                             n)                    4C2 r7 I                                                          8/S fln5r SrRFUES WR I Mr,     COMSO     '1750 cs                    .t2¿r 229        r.t106t.ì3 ßoNIi¿5ssK]NLí55 tH[5ir
                                                   ¿021t1       NJJ4J                        FOÂl SMtfN DaAOñE       3/5 SRSI SiRFUE5 WR A Ml,      COMBO     ,1790 c5                    .2241.225        ì.1106Ê.i3 troNlL.a95SK NL¿55 trìl5il
                             lc   t28r0l7          402!71       433¿l 180831FD1/r06 FORI SM]II OEgONÊ                B/5 BRSl EiRFUÊ5    wErB Ml,   COMeO     .175C CS                    .2 2¿ r.2 2S     ¡.ll06ti1l UONt!¿SS5( NLE55 rrltsrl
     llt   9/L?/20Ì¡   TLA        l?s¿0r7          ¡02171              180831F0141@    FOÂl 5M tB 0tgoNE             B/5 BR5Ì BÌRFLItS   wRtE Ml,   COMEO     -1750    C5                 .2241.?25        I ll06E,l3 gONEIIS55(NLTSS ¡Rt5f
     ll,   o/l¡/20ì8 iiÁ     l0   12340)7          402    l7r   ¡13¿l 13og3tF0ti1I0 FORI SMIIH D€BONE                B/5 8R5f 0tRFLrES W/ntB  Ml,   COMeO     ,r750    c5                 .274r.229        r.lr06E'[ 30NEtt555(Ntlss rrtsH
                             JO   12840t7          441i7 \             130331t014 I t1 FOÂI SMIIH DEEONE             B/5 0Fsr BIRFLTES   WRrs Ml,   COMsO     .1750    C5                 .21¡1.225        1 1I06E'13 tìoNaLEss sKrNLts5. tqEsrl

     il! t/lrl20r1 r^        l0   l2s¿017                 17r   43343 1S0811F014 I 1? ÊORI 5MIIH ÔÊ3ON€              8/S eÊ51 8lÂFLrEs W/RrB Mr, COMsO        .1750    CS                 .224t.225        r.1r06t-13 goN5re55 sKrN(tss lntsH
                                                   ^Õ1                                                                                                        .175C                       .22^t.225
2l   11 !/1¡l?CrS r               12s4017          441171              L303l1tDl¡ I 13 F0Rl sMIH 0ÉeoNt              B/5 BRSf   ElsFLrtSwRrs Ml, COMSO                 C5                                  1.lr06E-rr    BoNaLE5S SKrNr[5s FRtSts
     ut 9/r?/20Ì3 I ^        l0   328¿017          402111       4J341 130831t0141t¡    FOÂI SMII! OEBONE             B/5 sRSl BtRtLTES WÂrS  Ml, COM80        -1750 C5                    ,224 r.225       r.r106t.i3 00NtrE55 5(NLEl5. FRtsr
                        ^    l0                    ¿0¿ l7   I   A3J4J t30a3lF0t¿t15 FORI SMIÌH OEBONÊ                E/5 BRSI OIRFL]E5 WRLB  MI, COMBO         r750 cs                    -2?¿1 225        t.1106a.r1 30N€L€55 5( NLl55 f ßt5f
                                                                4 3343 1aoa31F01¡il6   FORI SM IH DEEONE             3/s sRSt StÂFL tS WR S  Ml, COMEO        -17t0 cs                     -224r.2¿5       r.1106t+r3 80NtLt55 SK xL€5s - [R85ts
                             t0   i¿340r 7         4021    7t   433¡l   18081ÌF014117        TORf   5MII3   DEBONE   A/S BRSI SIRFLLE5 WRLE Mf, COMBO         -1750 cs                     .22¿   r.t25    1 Ll06E.D BONELÊ5S5(N(Ss       fRasH       4   I   trrì
                                  l?340t 7         ¡02171       13t43 18083rF01¿     IORf 5MIIH OESONE
                                                                                       118                           s/s 085T BTRFLtÉS wRrS Ml, COMBO         .1750 CS                     .2241.175       l.¡1068+¡l 0oNelESs sr NltSS. Fiì15ts
                             l0   lÌ34017                             r803l1rDl4r19 ÊoRl sM[3 0ÊBoNt                 B/S BR5l ErRFLr€swRt3 Ml, COMEO          -1750 CS                     .224t.2¿5       Lll06E.l3     8oNÉtE55 SK NLE5t.FRSSrl
                                                   ^02r71                                                            B/5 ARsl StAFLTESWRTB MI,COMEO           -1750 C5                     .224i.225       1.lr06E-rl 80Ntr€55    SKrNlt5s   l3Ésr1
                                                   402    r7l   43141 180331t014120 FORt SMrfH 0tSONt
                                  l?s¿017          ¿0?    r7l   ¡ll¿l 180331ÊD 14201 FORI SMIIH DTBONI               8/SBF5l SIRFLTESWRTB Mr, COMBO           -1750 c5                     -22¿1 225       1.1r06¿.11 BONS!Ê55    SKrNtÊ5s. FkÊs!
                             l0                    ¡0217r       4lia1 180831F014202 ÊoRT sM tH 0€8ONt                8/5 BRsI gTRFUES WRIB MI, COMBO          -1750 C5                     -224 l.?2S      1.11068.Û 00NtLE55     5K   NtS55 ÉR!sf
                             n)                    i02 I 7ì     ¡li4l !90sllr0 t4?03 FORI SMITH DEBONT               B/5 BRST BtÂFL E5 W/ArS Mr, COMSO        -1750 C5                     .2241.2¿9       1 ü06E- 11 00NELt55    sk   ñL!55 !Í{[S!
                                                                                                                                                             -4Ð50                        ,915r3. r75
        6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 19 of 83


City of Fort Smith Landfill

                                                                (.og-                         -€o,¿]þ,
Transaction   #   Net   Lbs   Fee
      2249947 23,240.00 5 436.1s
      2250004 r1,460.00 5 327.6e                                                              : .!r       r ,-,.-¿        ì            a,i/      i t'

              4o,7oo.oo 5 763.84                                                               : l'li              a..rr.*" r.,,:
                                                                                               !i-:-! r-:.iì:iLil,                               iiFi

                                                                                                                                              hti

                                                                                                                                                    'r'
                                                                                                                 T,r:   f -i .

                                                                                                                                                 'j:;l
                                                                                                      .,.'!-lj          : Ìr \           ¡_.tl      i'!

                                                                                                    i.í¡r r-Ì L ¡.        IL-      I
                                                                                               ÌTr., il fì:l ¡

                                                                                               ?fij'i{! '¡ f !¡ì;
                                                                                               ùf{ f i.r: ì¡ L.){r                               iaF
                                                                                                      '.;ii.;i Lllrl i
                                                                                              -ÌLqçg t.,f¡,L:': ri¿Lj
                                                                                                           ïJ!i_;ìJË:


                                                                                                                   âF"(1SÉ:

                                                                                                                          -Ì[6          t:

                                                                                               ìíj.Ír-ã'nljlll Ii< ¡

                                                                                                  l-l;r'9ÏrliÀL     'FJ"3E
                                                                                                    .t',¡.,5Etr,ÌÌ\].
                                                                                                                                              ¡fliU
                                                                                                                  _i:¡rUIs.-j!-*I
                                                                                                                    'iiÉrT¡.1.                ¡'l,tÌE

                                                                                               I - .iåg iL
                                                                                               ! C't;( i, rl i{¡:lLìl¿:iil{                          l-1




                                                                                               iÌÌ_ii_j11:,Þ:_l               ?-
                                                                                                íl. t:;lì;:.!'rJLE.;



                                                                                                LI




                                                                  (ol-                        C**ì--r'




                                                       -, a1-    1.¡   f, ji¡   ;     ':'ji
                                                                             :: lr; t-¿i'- ':¿irìT::
                                                                                     -qÌ:rl
                                                       I-.:.:ti.rl.¡:
                                                       r-.,1 i.i:; iì txâts]r,:¿        iì'1jL-i
                                                       ?..,.        ..,ii!r::,     ¡'.-1ì- j::¡I''
6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 20 of 83


                                                                                    :ir¡aj{'-

                                                                                                   j¡4,:;        ¿l?81'lirll4
                                              ,¡
                                                   ì-i.Ìi :¡..' r i - ii Ìi                .:¡':


                                                           a.t,Ìr1
                                                           t l-{l( I               i r" I f
                                                        ::il .ifi:
                                                                                   ,1,1. 5r¡::i--.ì. :;
                                                      Iì,L,J   ! I r..




                                                                                                                      tii'|1:'ji1 Aír.       ¡-rt::r



                                                   jtlt i1hli.,!L'. I ¡-3.¿:. ," ir.4i:!.3ï
                                                                .;,". ( rr,tt '      t'

                                                                {iti.i5 s :                                                            L          r:¡
                                                                    '-r';!,.1\-tì      t        ì:..i h   ì |ì
                                                                                                1Ì   "l ¿,:
                                                                                                                            :,'¡     !J-1

                                                    5ùìi:iíilr'Hii            i'r{:                                         :14.ú'.{
                                                                                                                                            rt?




                                                                                                                 '13{i .   ,J   L'
                                                              f-'eãla
                                                     ':a-'l ¡\i. 'f Ellli:;Liiil.';
                                                                               ,rÌì"år')ilí:                         'i.1r

                                                     i:u:)'r'flr.ii i.
                                                      fì fL;lìÃ-l        Lr   ¡.   G   :




                                                      t,l      -ttsfloseå
                               6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 21 of 83




                                                                I
4tw +-+ r- C) Y4l
    ¡:: :i i
    s l '.' l.i!    rì,li !'       i:    ,
                                                                    Lc*Å -ei
    ll!ã!r:        àt49'1.¡"J
                         (-.i1i
        lii      :i9j.:-:                ¡.ë
                 ll.1 : .ì         l
                         Ï_

    nrtìäJlr i¡          lJ.

      -. ¡):i:11, i;,.:;ilt                       -",1ì ¡lí:-


,h - lr¡raIÈi
                   Ê

::_^.._      _J:l= lr.X_. lu -- !rr_
, Fi)O,-] l:: . :' r-l ;ï        fj i:ì
:Ì:. ,r l,¡)   L-- - Èì8  :rf.¡i tiç
:.t71iJ        l.ìL. í;


                                   +li   9   -   Ìii
:¡             7 f r-i. L-rai            E.Èr rr!
 r             iËl .,1ü
:ì               -1.i.         ?   :1




               .14Q.(;{i
              ä'lJtr..i.5




YTT:lvfTto¿d


                                                                    Iu*å #ã-
  6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 22 of 83




%y #-Ëø,fu             t"orÀ,&rl
        6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 23 of 83


Freight for Tony Downs Load

Route                         lnvoice   Freight                                      JAFr   tu I
                                                                                     -rHÀ'trgF
Fort Smith to Madelia, Mn               S 2,4oo.oo
Medelia, Mn to Fort Smith               S 2,2oo.oo                      ñer:rif To;. {ple
Detention at Tony Downs                 s   3so.oo                      ¡\rntst;-ortq -frar
                                                                        PO Box 7.751C)4
                                        S 4,gso.oo
                                                                        htl*arrta. GA       3ù:
                                                                        F: Ð77-24ü-11t
                                                                        l::7ß4-784-3ûa


                                                                  I ÐILLT"(}
                                                                  I
                                                                  I
                                                                  i'   ùl( f:üOtls          0ËJ,
                                                                  ,
                                                                  I
                                                                    FA Fs*x1TÐ7
                                                                       F<¡rt Srnith, ¡1R-           .




                                                                       StÕp                 Lrtl

                                                                       û/31Æû18             o+{t
                                                                       Fkk                  42rJ
                                                                                            lÀ*lf
                                                                                            F.ori
                                                                                            "Ì7S

                                                                       gt4nola              "F+rt
                                                                       llrop                SIrK
                                                                                            41{J
                                                                                            tvbd

                                                                       gfiì¡2{l-r 8         {x{     f


                                                                       L\ç+r                42ö
                                                                                            \Xårr
                                                                                            turt
                                                                                            479



                                                                   Ch a rgeg
                                                                       $]€rlrtpliên

                                                                       l"l¡E¡{ß{l -natIl.â1E

                                                                       f,<c-llellvl¡y -

                                                                       Lr-iir:Ì!€r   -




                                                                           lf th¿re nre sr
                  6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 24 of 83




Ë.T FI Ol\I G
}OFl'T       GFlOlJP
                                                                                                                       Invoice
                                                                                                                        nlto                                              lngolm {,

|âse rr ote Ìrç'. L/- ilddresrJ                                                                                         9t17ÛA1'ò                                         l.ûfll:,4"i
lsport Group. lnc.
û
3-f   4*51tl{J}                                                                                                         tuf   $J                                Ttr¿tr:¡             flJfi flìtfi
fl
iÊ                                                                                                                      1û€oå1ss                                F"lrrt :J'A




Â ü*{ "tr.FìANSí>OF'TATOI'¡ lll1Ç
7?.rJÐ?.



aáfon                                        Tlrtrà                   11ùrüht              ltâr¡,1*                    [Þ*cr¡fl             ¡ún

Ifoose: - ÐoÞ+tre                             FúFE 24hrç              ..1È25{"0lbs         ÉS   tlr'lÉn{fi#            É"ùst be Ere.c..rolod vritfr rua=h cn¡1reçalp
l{   Ree¿J L,e¡r¿+                            M¡F                                          71332.l
rgìô{-Êsà    2i
t^7fÁ-177{1

tyDr.¡ç¡røf'c.cdr-                            1   50û
.l¡..rltrg
IBr:næl ¡\,e S.rV
te&e, hN" 5È0S2

tuct}'; - üoh,çtï)                            ,ùS¡ú¡:)                4û?å{)$ltrs          P,3 LJnl*r {FAÇtJl
rl R+ed Lr:ns                                                                              7{È-q2}
¡efiou:¡¡ f 'l
:Sff¡¡ú1,ê{+- rlzg$'+
t-7U-1?7*




                                                                                           Raur                               Õ¡¡r??lly                         I'ct¡,,

                                                                                           $2¡x0û.00                          f "úù{¡                            S!,"¡'r]{l.&1

                                                                                           *?2ü[,,0ü                          \ f.f)Ð                            6.2.7-DQ-r¡û


                                                                                           s35û.ÜÜ                            f.r.ly.]                           $3slJ,r{r

                                                                                                                       Tûtûl                                                             $4.9ã'r

                                                                                                                       frijy'f r   ¿t   ó   LjíÐ rr'¿   ¡ L1;                                  s,r


                                                                                                                       B.rlanrrl              Durr                                       $,{,1}5{



                                  áIl .rrrrcurrÌs {i,.?Jrcl]{3c{l ¡n {-,[.:J. dolh]rs   u¡{css ¿llrerwi5,{r rrlf';rj

ny diecrepancios rvllh ttrlÉ lrlrJ{}lcÈ ht¿lwrltutg llr,ls-*Nr:g 1>ap4r-'.vonk, nrlxriIng rrì]túrr¡r-lÕ{?                                                 ¡-t¡¡ll.l1..¡,:¡rs,    i'lcÐr.{?c
     nr ìÉ rrnr¡ r"f..i\r^d   f   Éri< irrvñi.tÉ        ¡ñ êrrôr     zrtÈr¡qô     ôÔrrl*Êt               ÄF¡ ¡{n?1arlffÉnt          2l: P,77,2An-l'tfì1                       É{t-      'l
                                                                                                  ^rrr
6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 25 of 83




                                                                                   l:




                                                                              rl0'(

                                                                              û+(
                                                                              {_ri}'t




                                                                                  ì{




                                                                          f-
                                                                          t_
                                                                          f__-
                                                                          I
                                                                          I
                                                                          I
              6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 26 of 83


Wa rehouse           Supplier        E   nte rDate       M a n ifest             Reaso    nCode            P    rod uctio nAdjustme ntNo
               21.            139        9/1.8/20L8 CONDEMNED                                        30                                         3292462
               2L             139        e/1.8/20L8 CONDEMNED                                        30                                         3292467
               21"            139        e/1B/20L8 CONDEMNED                                         30                                         3292462
               71.            139        9/18/20L8 CONDEMNED                                         30                                         3292462
               21.            139        ell\l2018       CONDEMNED                                   30                                         3292467
               21,            139        s/1.8/2OrB CONDEMNED                                        30                                         3292462
               11
               LL             139        s/1.8/2018 CONDEMNED                                        30                                         3292462
               1'1
               LI             139        e/1.8/201,8 CONDEMNED                                       30                                         3292462
               21.            139        slrs/201,8 CONDEMNED                                        30                                         3292462



                              COZ Issue in Reedlane
               From 08/30/2018 through 09/04/2018 (First Shift Only)
      Iìeedlane HOLD pounds                                                                                                                        581,69
      Muldrorv HOL,D ¡rounds                                                                                                                       r42?41
      OKC HOLD pounds                                                                                                                                43,56
                                                                                           lõrgir'* uoln                                           767,72
      Condemn pounds                                                                                                                                57,50
                                                                                               sKU 402171                    BS Butterfly Bre
                                                                                               sKU 402943                    Miscut l)rum &
                                                                                               sKU 23063                     Tender Pieces
                                                                                               SKU 119                       \iloody Breast
                                                                                               SKU 311                       Slitter Breast
      Slatus l7 pounds                                                                                                                             ?05,55
      Releascd pounds                                                                                                                              318,64
      Inspected & released pounds                                                                                                                  186,03




                                                                                                                                            Fiscal Period

                                       - Fort Snrith Kìll
               Product.         4û2941 - lvttscUT DRMI- & MDJNTS. COt,lB(l
               Producl           2+215 - lvii:cut Drum & F¡'tidioinå Winq
          HierarcJry,
               Rouiinq- IVT'IGDÍSJ - ln/inq Disjoin[ing fiock
          C¿çes           Product:ion         PrÐducL       kleåt Lb!             Íleat        Yldl¡e3t     lng     Cost   Pkg    Co=É Oth Ð+st          Exp:
                                                 Yíeld
                               57,.7t0      I D0_O0%                         s0,5"!40          $D.38ûü          6û.ü00,1     5û   çtìD        50.11t30

   lngred.fent Cost 5
   PødCcde Product DÊeGnpttún                                                      SrdUsage IJnitü05t                      Srd.Åm,ouni             ,{djArnorrr
  &                 :ìTORE T,.}TAL                                                              0    $û-C'Cr0ü                    5.Cr.ü0                åll. ûl

       ckaging Cost Sumnrary
   ProdCode Product DBscriÞtiÐrì                                                  Stdus¿g¿ Unitcùst                        StdAmcunÌ              Ad¡Amûu¡
   :o0-,.54         TAPE Ftl-È.t,{Ef'tt l/:- X È0 yO:t RLì-;100,3'¿ 72 F.L.5¿C        6lE.rt         tü,o043
   :û0rlÉ3          :ìTRETCI-, FiLl\4 3g5l,ll4 X.4ti0trl 4 RLiC.d i15.15' I I       f .280.00        T.ú.ûCr4   3                5f.:.50                 sa1 3
   ,:,]0844         L.ÄBEL htSTR BLAJ'JH LASEFi 8;.5X17                                              ¡.0_8rì 1&
                                                                                                                                                          4.-",   ¿

   :¡124ê5          FORM CJ.I'Ú I-ìþi R]q{Jl./ ¡,IATERIAL CÛALÊR RECETF                   33   t17                                !?.'érì                 1.2..È
                                                                                                     ::::::
          6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 27 of 83


  :¡Jt¡lË, f     H.À.L;   8rj X gö tiLUE 3 tvttl    iJl4irl                                            ulJ t.f ã:iu-x
                                                                                                     u:J                               5?:{1.¡ I                     5l-1U,U
  f¡3955r-ì      EC.I; ELJLK SI¡'J 4O- HYERII                                                        34.74 Sì5254Ê                     5530.4.{
  5€ 052         P¡,LLET IYO¡}D B GR,å,DE                                                             rl00       t.0,Ð000                 $"0.o0                         100
  0              PåCKAG¡I'Iç TATALS                                                                   [.0o       90_û00t               sl?2,q     1




  lottrer cos( sun¡mary
  P¡odCode Prûduct Description                                                             Stdussg€ Unitcosl                    StdAmount                   AdjAmcunl
                                                                                                      O.lri      t0,400ü                  å0.oi¡

  E¡pen.se Sunrmary Cost per Lb
  DepJrfrftent                             hlatl        Dirt-¡bor         lndL;;bcr            Ì¿l   ain   t          uril         Qp*r                 Oiher         Fix&É
  \t¡r.JG fitgjoil.tT                  5tr..cr000         sû.0?25          $tr.tr0'l 4     50.0'l¿c               5ü,t00ff     s0 -00f   t'           tt,.Ð00ù           s0.0f
  COÐLER                               n-t-Ð04fl          50.0034          :-û.û007        50.t1úo0               Îj0,0ûùo     50.0Ûf,3               Ltl.o00ü           t0.rlt
  TL]TAL EXPENSES                      $0.00+õ            s0.0?5t¡         Þ0,iltr?,-r     50.003Ð                5Ð,û000      50.0r2?                $0.0000            50.0{

                 S.umnrary
  Dep¡rtneßt                               l¡latl       Dirlabor          lndL¡bor             l'l r¡oÉ               utit         ûper                 ûtfrer       F¡x,g G
  \\'T¡{G DISJAINI                            sß              5t,zgs             533                  s{l               5ß         $fÛÊ                    s0
  Üf]çLEF                                  5:ü5                 s tQrì                                $o                5û             tfE                 $û
  TETÀL EXFENsES                           S:135              5 t ,4S5         $r14                   .$Û               s0         5   12t                 sû




4:27 Pfvl                                                                                                                    Adjustment Listingr
                                                                                                                                        o&.Í30t2t1.8             -    09/2
                                                                         W¿rehouse Code: Àll
                                                                         Product Code: Atl
                                                                         Supplier: Âfl
                                                                         Mãnifest        AII

Adj                    trróduct                            ûaÌe                                                              Lot   llenr
 No            M¿nifest Code                             Froduce.d Lccation                                                  l"lo Status                             U   nits
Receiving Warehouse: 21 - FÕRT SMlTtl DEBONE                                                                                             Ðate         Entered;            OSi
Reasor¡ Code: 3B - Condemned
32324ê2 CONDEMT-¡EÛ                                 SSK:                                                                                              Menro*conde
                                           '11S 08/t1/2018                   DOOLER                            18030-1FD14101                 t        -2,ü53.üüùt
                                           -X19 09lt'fJ2tr18 {]üÛLER                                           -r80904FD 141D1                0          --1,ü14.000t
                           Total Far     Product                    119                                                                                  -3,Ð67.ût0t
                                     402943 rlB/311?018 CùOLER                                                 -r8rl:131Fû
                                                                                                                        142û3 0                              -1.000(
                                     40?s43 08131/Z0"lB CCIOLER                                                1t0831FD 1,f 204 û                            -1.000(
                                     402'Å43 tS/Û,1/2018 COOLER.                                               1F-rtS04FD141rll 0                            -1 ÜlJÛi
                                     4ü28't3 ûS/0"t/2018 TOOLER                                                1SCISO4FD141ú2 0                                  -.1_ù00t
                                     't02s43 0gr/04/2018 cooLER                                                1 B tl ! 0,lFü 1
                                                                                                                                "11 03
                                                                                                                                       rl                        -1.000(
                                     4t2543 Oglû4ÌVû18 C,OüLER                                                 1 ttrs04FD 1410'4 0                               -1 ÛÜCr(
                             4112943 0gri04l2ú-18 COOLER                                                       -1B0S04FD     14105            0                  -1.00üi
                      Total For Product: 4t2S43                                                                                                              -7.0ûÐ(
               Tatal For Adju stment No; 3?52462                                                                                                         -3,Ð74.0ûû(
           Totat F+r Reason Code:                                  30                                                                                    -3,074_000{
              Total For E ßter Ðãfe:                               ûs/1 8J201      I                                                                     -3,074.000f
   Total For ShippÍng \ffa rehc¡use:                               139                                                                                   -3,û74.û00(
  Totat For Receiving W¡rehouse:                                   ?1                                                                                    -3,074"û00f
                6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 28 of 83


     ProductCode           Date Produced            LotNo                   SupplierNa me
                     119          elL/20L8 180901FD14101 Supplier: 139                           - FORT   SMITH DEBONE PLANT
                     119         9/41201.8 180904FD14101 Supplier: 139                           - FORT   SMITH DEBONE PLANT
               402943           8/31./2O1_B 18083 1FD14203 Supplier: 139                         - FORT     SMITH DEBONE PLANT
               402943           8/3!/2018 18083 1FD14204 Supplier: 139                           - FORT     SMITH DEBONE PLANT
               402943            e/4/2018 180904FD14101 Supplier: 139                            - FORT SMITH DEBONE PLANT
               402943            e/4/2018 180904FD14102 Supplier: 139                            - FORT   SMITH DEBONE PLANT
               402943            e/4/2018 180904FD14103 Supplier: 139                            - FORT     SMITH DEBONE PLANT
               402943            e/41201,8 180904FD14104 Supplier: 139                           - FORT     SMITH DEBONE PLANT
               402943            e/4/2078 180904FD14105 Supplier: 139                            - FORT     SMITH DEBONE PLANT




                                                                                                                                           wk 35
         l

)6.00:                                                                                                                                     wk 36
    ':_
l0:00,   j

;0.00:
@
)6.00
  t
râS

Midjr 1.2250 3292462'
     l" '"à5¿,orly ad.jusrnrenr lor-lhis qly is to dcbone
                3067        32e2462
                               not hnd adjustment fo¡. this quantity-
r0.00                                                                   :




!o:oo                                                                   :




t0.00




     2G1õ    S _ 35                         Lacation:           '1



                                             Product.    4I]2943 - I',IISCUT DRþIT & [{DJNTs. COMBÙ
                                            Product       24215 - li.liscut Drunr & l,ili'Cjoint t,linq
                                        llierar.chy:
                                           Routin'l, I^/NGDÍ 5J - V/rnq Ðisjointing DocJr
                                            C¿s'es      Pro ducl:ion        Product       l¡le¡É l-bs        ldeat     Yldlrl*¿t lng Cost    Pkg
                                                                              Yield
:nse Tot¡l Ccgt                                32            56"Ð00    lû0 0D%               58.ûür3      s0_-€ifc      5fl.5BC{ S0.OÐ00      50.
J34g         30.ö278            lngredient Cost Sunrnrary
                                ProdC¡.Je Prrduút DÈecrit,tiôn                                                StdUsage UniCast
rt     CssL/Fkllb               G               ITQRE T{ITAL                                                             t   s.0,0c00
             Srl-ûDûiI          lPackaging Cost Sumnrary
                                ProdC¡rle Frodu¿t Oescription                                                Stdtlsag* UnitCost             SidAe
ri     CosUFirLb                I't05:-+  TAPE FILAHEIJI l/Z';,; tlü 1tì5             RG-:100.39 7ZRL:ìlt        D4û.ûif,    .Þ0,0041

         5G.t*f úo              aüofit3         gTRFTCH FiLM -''Eal,lÀ4     X 450i,t 4 RL;CÅ. i15.15'X I       5- t 2ll.0G   Tû.rf,O_Éf,
'0
         50_c¡104               5'?ij84'+       L.ASEL I.ISTR E'.-ANK LASER E.åX 1 I                                 4ß 0ü   :,ü-oõ 1Õ
,0       5ç.ült[]               :rl24F5         FÕR1.4 CJ-?10 OK RAìiV I'iA.TEF.IAL CÕ:irLER RECEiP                  32.e5   S   D.'lÊ¡?
rl                              5,3St¿¡         ÐÅG 88 X pC SLUE 3 Ê¿iL 8745S                                        oá 11   5.2-d30.3         S:
         :::::
                     6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 29 of 83


             5¡J.tÐ-l:J                .:ôu5tÞ       tJ{-I¡. SULI{ IJIN +U HTHH]L)                                                J-J.öS 5X5f53C                   s
5            5û.C|3È7                  5,?it05?      PAL.LET   \IOOD 8 CiR.ÂÐE                                                      ß.üB       f,ü-C'00ü
i0           sû.t"f   t0               û             PACI{.A[JIT.IG TATAL5                                                          0.0ñ       s0 0uûü
             5Cr,ü t :ìÛ
                                       Other Cost Sumnrary
                                                                                                                              StdU*6e Un¡tCoçt                StdAr
-----_l
t CosírFinlb
                                       PradCode Product Description
                                                                                                                                    ü.üü       tcr,o008
             t/:-û0t10
                                       Expense Sunrn-rary Cost per Lb
                            I          DepJrf:mÈnt                         [!3tl          DirL:Lror         lndLsbor            Ì¿l¡int              lriil      ûpe'
ren              Total                 "rlfil'lG A|SJùlNT              g.Ð.0trût              $rl rl1 Ðtr       Í.'r,s01õ     90.0t0u          $0.o00Ð       s0.0c?:
D0tt         rn AaÃa                   CÚ"JLER                         å0.tril31              50 tlû29          s.0.o00$      Sû.0r3O{I        $0.t00t       50.ûf,!3:
'100         tr8.00sÜ                  TOTÅL E}.PE¡¡SES                t0.0051                30 0?27           S0..C/024     9O.üt"f,0        s0.ütJ0û      5ù-0û11
0t0          3)3.ù3.1s
                                       Expense SumnìåryAmount
                                       Degartlnent           I'l¡tl                       D   irl-¿bor      lndL¡bor            ldai nt              utìt       Ðpez
¡efi            Total                                                          ft               gt
    $Ð         1.1   _482              CAC.ìLER                                                   5t5A                917           tü                5fi         ¿l
                                                                                                                                                                  <!t
    $ü           551S                  TÜTÀL ÉXPEi.JsE5                    sl,9F.               5 ¡,774            S 1:14           t'i]              5&
    s0         $2,O 1 0




With Cost                                                                                                               Page               1

                                                                                                                            1üi 1Ul2t18
tslZCI18
                                       Reason Code: Àll
                                       5hÍfh All
                                       Systerr Code:1 - Retãitsales
                                       Vendor Lot No: Alt
                                       Vendor                                                                                 Àcccunt
t                               Pounds LcÌ Na                                                   Cost                               No

tl812818

)mûe.d
]LÉ                     -2,r153.r10                                                  -1,5:r9 75                  -1   û6ù-û00-12275
]LE                     --1,r114.0t                                                       -760 50           1   1-1080-0ù0-12275
]                       -3,û67.00                                                    ,2,3ÐÐ.25
:I CS                   -1,750 tr0                                                   -1,0su 65              1   1-1 080-00û,12278
lC,s                    -1,750.00                                                    -'1,0!lB 65            1   1-1 06t-CI00-12¿75
] CS:                   -1,750.üû                                                    -1.1ü215               1 1-108ù-0ürl-12',275
fnc                     -1,75ú.ûü                                                    -1,102 15              1'1-108ü-000 -12 75
I      C:S              -1,75r1 00                                                   -1   ,"1   rl2 -1 5    1 1-108i0-00CI-12275
rcs                     -1,750.ù0                                                    ,1.10?          -r5    1t-1060-0ûrl-12'¿75
1^O
                        -1,750 00                                                    -1,1 0Z 1 5            1 1-1 080-û00-12273
l                     -12,25û.00                                                     -7,70,r.t5
]                     -15,317.00                                                    -1   0,0û8.3c]
t                     -1 5,3f 7.ûO                                                  ,1Ð,û08.30
û                     -1 5,317.Cttj                                                 _1tr,00s.30
l                     -1 5,317.0û                                                   -1Cr,0ù8.3CI
s                     -15,317.00                                                    -'l 0,0û8.3Û
                       6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 30 of 83


 Wa rehouseDescription                                   Reason Descriptio n         Wa rehouseLocation                         ItemStatus         nits
                                                                                                                                                     U

 FORT SMITH DEBONE                                       Condemned                   COOLER                                                     0 -2,053.00
 FORT SMITH DEBONE                                       Condemned                   COOLER                                                     0 -1,014.00
 FORT SMITH DEBONE                                       Condemned                   COOLER                                                     0          -1
 FORT SMITH DEBONE                                       Condemned                   COOLER                                                     0          -1
 FORT SMITH DEBONF                                       Condemned                   COOLER                                                     0          -1

 FORT SMITH DEBONE                                       Condemned                   COOLER                                                     0          -r
 FORT SMITH DEBONE                                       Condemned                   COOLER                                                     0          -1
 FORT SMITH DEBONE                                       Condemned                   COOLER                                                     0          -1.

 FORT SMITH DEBONE                                       Condemned                   COOLER                                                     0          -1




                                                                                     3C Cost
                                                  1.L9              (3,067.00)        s                            0.7s00       5     (2,300.25)
                                          402943                    (3,s00.00)        s                            0.6218       s     (2,1,97.30]l
                                          402943                    (8,7s0.00)        s                            0.6298       5     (5,510.75)
                                                                   (15,317.00)                                                  S (10,008.30)




                FÍsc¿l   treriod: 201ä               S   -   3Ë


                                                                                Lccation-                         1030 - Fcrt Snrith t{ill
                                                                                 Product-                          119 - l/,/OOtlY üHtCriE¡'t BREAS'
                                                                                  Froduct                        2?]251   -   En=ast Trim
                                                                               Hierarchy.
Cost             Oth CuEi Expense Total Coçt                                      Routing:       BYFRODG - By-Prcduct Debone f nternal
.Ð   180          $0   .ù010     .üo   .l:l 1s      sÙ .É?!B                   Cases           Prt¡duciion                     Product       f'¿le¡t Lbs
                                                                                                                                    YÍeld

f?¡ou   O   t            Aójhrñcurit             Cos'JtrñLb
                                                                             697 9                    S,Ðçl               1Ðü.Õû%

s.Ð.ÕÛ                          s0-0t               s0,ù0c,0         lngredient Cost             S un-r maly
                                                                     Pr a   elLE'cJe Pr'r d uct ft er criplion
nount                    ÂdjAmÊunt               tlosUFi.nLl¡        t                ::TÐRE TCTAL
.Ìj2.õ7                         .;3.4!l             5û.'3301          Packaging Cost 5 umnìarv
i:1.8ö                         s2Ë.rìz              s8.æül
ì,2..ïÈ                                             5A.C¡:.û I       ProdCode Product Description
ç? af                         83.7Ê                 5û.r:*:r01       Îj               PÄü   K.4.4_ì   I   I'l   G T OTALS
t14.50                     i28.3. g4                1[.C"]52
                                                                      Õfher Coqf Srtnrnrarv
                   6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 31 of 83


)l   i.?.u                    ãdlf.llú                    5Ð.rJt zu

Í.' .ütr                            $.tr,00               sû.cil00        trrodCode Product DescriPtion
'õ8.f4                    5   1   .0,f   cì.   D0         5C.8180

                                                                           Expense Sunrnrary Cost per Lb
nount                Adjåmount                         tlosUFinlb
                                   SO      DL1            l¡].OtlD0       Depa rrnrent                    Matl    Dírlabor       lndLabor
"5.tr.oI
                                                                          TÛT¡,L É}:PEI.I3E5        5.0   0û,8û    sD   âûâ,il    90 Oc'Ûc

T              Oth€r              Fix&Gen                    Tot¡l        Expense    5   umnrary Anrount
)            $tr.Ût,Otl             sù.00û0               1.8.ür?3        , DepårtrÌrèñt                Þ¿latl Dirlabo¡          lndLabor
1            90.o[00                $0_rliloc             5"û.ü¡Jâ0                                                      qít           qil
             so.o000                90,ü0Ût               $r3.O3     l8   ;TÐTÅL E:(PE[lSE:ì


               Other              Fix&Gen                    Tot¡l
5                   50                           ã.0       */1.27-Ì
1                   $0                           50           s50{
                    s0                           50        -r¡.rOl
              6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 32 of 83



MemoDescrlption                  P   rod uctDescri pti         on                       TransferNo                  Pounds       U   OM Description

condemned                        WOODY CHICKEN BREASTS                                                             0 -2,053.00   LB

condemned                        WOODY CHICKEN BREASTS                                                             0 -1,014.00   LB

condemned                        MISCUT DRMT & MDjNTS, COMBO                                                       0 -1,750.00   CS

conde m ned                      MISCUT DRMT & MDJNTS, COMBO                                                       0 -1,750.00   CS

condemned                        MISCUT DRMT & MDJNTS, COMBO                                                       0 -1,750.00   L)
condemned                        MISCUT DRMT & MDJNTS, COMBO                                                       0 -1,750.00   L)
condem ned                       MISCUT DRMT & MDJNTS, COMBO                                                       0 -1,750.00   CS

condemned                        MISCUT DRMT & MDJNTS, COMBO                                                       0 -1,750.00   CS

condemned                        MISCUT DRMT & MD.JNTS, COMBO                                                      0 -1,750.00   CS




ffi                                                            Fi=c,al Period,                    _35


TS




 llleat       YtdtuIeat    lng Cost Pkg Cost                    ûth Caet   Expen*e TotaI          Co

Lt5*Lr        5ü.75C,i¡     5C C"lû,:I                                       5O.O3ßû      9['751]'lr


  StdU:årte UnitCosi                      Std.Anr o   u   nt          Arlj.ÀrnDuni     C;,15t/FinLb
                     en a.îaìa                                                            c t-,   ]-ìlli.,íì   i
               ^



  SfdUsage          unitCost              SldA¡¡ourrt                AdjÄmour-rt CostlFinLb;
          o   û,f    s{1.âcsû                                               s.û   û$
            6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 33 of 83



StdUs.a.ge         UnitCost              StdAnrount               AdjÄnroutrÈ     CosUFinLl-.r
         |, frIl   c   rf AílAn                       qñ a'3           JI]. UU
                                                                                      q   r-i
                                                                                                ^n^n


  tvta   int                 uf it           Oper              Other   Fix&Gen              Total
si-r.ûÐo3              s3   jJ$l]:i     so   c,SDt SÛ,üil¡-it)          5-¡   oricO   sf-! Û3,ûâ



 Maini                       ur¡'l           0per              Oiher   Fix&G¿n              Totat       i

         (!-ì                 ::i   J          Er-l                                               qfi
      6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 34 of 83


VendorLotNo   Cost          Accou ntNo                 ProductGrou pDescription   Sched uleSu m maryKey
              -1.,539.7 5 11-1060-000-12275            RAW WrP - WHrTE B/S
                  -760.5 11 1060-000-12215             RAW   WrP WH|TE B/S
              -1,098.65 11-1060-000-1.2275             MISCUT WINGS
              -1,098.65     1   1-   1060-000-L227 5   MISCUT WINGS
              -1.,1.02.L5   1   1-1060-000-L221 5      MISCUT WINGS
              -r,L02.1.5    1   1-1060-000-1221 s      MISCUT WINGS
              -1,1.02.1.5   1 1-     1060-000-L227 5   MISCUT WINGS
              -1,,1,02.1,5 1 1- 1060-000-L227 s        MISCUT WINGS
              -1,,1,02.1,5 1 1-1060-000-12275          MISCUT WINGS
       6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 35 of 83


UserNa me   AuditDate
Mindymo      e/Ie/2018
Mindymo      e/1,e/201.8
Mindymo      e/Lsl2or9
Mindymo      9/t9/2018
Mindymo      e/1.e/201.8
Mindymo      e/Te/2018
Mindymo      9/Ls/201.8
Mindymo      e/1.9/201.8
Mindymo      e/1.e/201.8
6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 36 of 83




            !eüt,ì: Ðr.i:rti ìl *¡ti'.:r      '¡
            lét::' -.. i{1."-,: : ¡it rÌ1
            tcl:.:.ra:.i:!s_:,ì!: *¡'i:i:;r   ì,
            atr::ì f :i :3j:::jri: ti¡a'-:j
            ¡rúì::::9trl:J*::üj               .-




                                                   ,.*.'':':   .



                                                                   r' "i ¡rq*' s ir¿!ii,
                                                                   | 1 ftr:¿;l   LÑ,{n




                                                                                           '."."..^.-"'."-*".".,'"
         6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 37 of 83


Muldrow Condemn Disposal

Vendor                         Ticket   # Amount
MSG Waste and Refuse              2280L1. s 1,471,.04 coded to claim
City of Sallisaw                  2   13056 s   135.55
City of Sallisaw                  2   13038 s   1sB.B0
City of Fort Smith Landfille     2250347    5   L95.97
City of Sallisaw                  213158    s   r40.66
City of Sallisaw                  213171, 5     I47.64
City of Sallisaw                  21.3204 s      85.86
Total Disposal Muldrow                      S 2,335.52
      6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 38 of 83


Warehouse ProcluctCode   LotNo                DateProduccd ltemStatus Units       CaseWeight
        51 2321.54       180904MP01228             e/4/2018              48.0000      30.0000
        51 232154        180904MP01205             el4/2018              48.0000      30.0000
        51 232154        180904MP01206             e/4/201.8             48.0000      30.0000
        51 232L54        1,80904MP0L227            el4/2018              48.0000      30.0000
        51 232154        180904MP01207             e/4/201,8             48.0000      30.0000
        51 232154        rgo904MPO1247             el4/201_8             48.0000      30.0000
        51 232L54        180904MP01246             el4/2018              48.0000      30.0000
        14 2321.54       180904MP01237             el4/2OtB                2.0000     30.0000
        74 2371.54       180904MP01201             e/4/2018              48.0000      30.0000
        74 2321.54       180904MP01202             9/4/201.8             48.0000      30.0000
        74 7321.54       180904MP01203             9/4/201.8             48.0000      30.0000
        74 2321.54       180904MP01204             914/201.8             48.0000      30.0000
        74 232r54        180904MP01208             e/4/201.8             48.0000      30.0000
        74 2321.54       180904MP01209             e/4/201.8             48.0000      30.0000
        l4   2321.54     180904MP01210             s/4/201.8             48.0000      30.0000
        74 232154        180904MP01211             914/201.8             48.0000      30.0000
        14 2321_54       1.80904MP01212            s/4/201,8             48.0000      30.0000
        t4   2321_54     180904MP01213             el4/2018              48.0000      30.0000
        74 232154        1.80904MP01214            sl4/201.8             48.0000      30.0000
        74 2321,54       180904MP01215             s/4/201.8             48.0000      30.0000
        74 2321,54       180904MP01216             el4/20L8              48.0000      30.0000
        74 232L54        180904MP01217             e/4/2018              48.0000      30.0000
        14 2321"54       180904MP01218             e/4/201,8             48.0000      30.0000
        74 2371.54       180904MP01219             el4/20L8              48.0000      30.0000
        74 232L54        180904MP01220             s/4/201_8             48.0000      30.0000
        74 2321.54       180904MP01221             e/4/70L8              48.0000      30.0000
        74 2321.54       L80904¡'4P01.222          s/4/201.8             48.0000      30.0000
        l4   2321.54     180904MP01223             el4/201.8             48.0000      30.0000
        74 232L54        180904MP01.224            s/4/201.8             48.0000      30.0000
        74 232154        180904MP01225             e/4/201.8             48.0000      30.0000
        74 232154        180904MP01226             e/4/201.8             48.0000      30.0000
       l4    2321_54     180904M P01229            e/4/201.8             48.0000      30.0000
       l4 232L54         180904MP01230             s/4/201"8              48.0000     30.0000
       74 232L54         180904MP01231             e/4/201.8              48.0000     30.0000
       l4 232154         180904M P01232            e/4/20L8               48.0000     30.0000
       14 232154         180904MP01233             e/4/201-8              48.0000     30.0000
       l4    2321"54     180904MP01234             sl4/2018               48.0000     30.0000
       74 2321.54        180904MP01235             el4/201.8              48.0000     30.0000
       74 232154         180904MP01236             e/4/201.8              48.0000     30.0000
       74 732154         180904MP01237             el4/201.8              46.0000     30.0000
       74 2321.54        180904MP01238             el4/20L8               48.0000     30.0000
       14 232L54         180904M P01239            9/4/70L8               48.0000     30.0000
       1Ã 1aa1fÂ         lar'ìôrì/À¡D^11ltñ
                         lOUJU-lrVr¡  VLL-V        olA
                                                   )l \l /1^1
                                                          Lvra   a        / a n^nrr   2n naìnn
       t4    2321,54     180904M P01241            9/4/20L8               48.0000     30.0000
       74 232L54         180904r,AP01"242          el4/2018               48.0000     30.0000
       74 2321"54        180904M P01243            9/4/2O18               48.0000     30.0000
6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 39 of 83


 74 2321"54        180904MP01244      9/41201.8      48.0000       30.0000
 74 2321.54        180904MP01245      e/4/201,8      48.0000       30.0000
 t4      232154    180904MP01248      9/4/20L8       48.0000       30.0000
 7   4 2321.54     180904MP01249      el4/20L8       48.0000       30.0000
 74 232L54         180904MP01250      el4l2OlB       48.0000       30.0000
 I4      2321.54   180904MP01251      el4l2or8       48.0000       30.0000
 74 232154         180904MP01252      9/4120L8       48.0000       30.0000
 14 232L54         180904MP01253      e/4l2OrB       48.0000       30.0000
 74 232L54         180904M P01254     sl4l2}r8       48.0000       30.0000
 14 232154         180904MP01255      e/4/2OrB       48.0000       30.0000
 74 232L54         180904M P01256     9/4l2OrB       48.0000       30.0000
 14 232L54         180904M P01257     s/4/201.8      48.0000       30.0000
 t4      2321.54   180904M P012sB     s/41201,8      48.0000       30.0000
 7   4   2321,54   180904M P01259     s/4/201,8      48.0000       30.0000
 74 2321.54        180904M P01260     s/4/2018       48.0000       30.0000
 7 4 2321,54       180904MP01261      e/4/201.8      48.0000       30.0000
 7 4 2321.54       180904MP01262      9/4120L8       48.0000       30.0000
 74 2321,54        180904MP01263      e/4/20L8       48.0000       30.0000
 74 232L54         180904MP01264      e/41201.8      48.0000       30.0000
 l4 232154         180904MP01265      s/4/2018       48.0000       30.0000
 74 2321.54        180904MP01266      e/4/2018       48.0000       30.0000
 74 232L54         1.80904MP01267     9/4/201.8      48.0000       30.0000
 t4 232154         180904MP01268      e/4/201.8       32.0000      30.0000
                                                        3,248 2321"54
 74 23250L         180904MP02201      9/4/2O1_B       49.0000      30.0000
 74 232501         180904M P02202     e/412018        49.0000      30.0000
 74 23250L         180904MP02203      e/4/201.8       49.0000      30.0000
 74 232501.        180904M P02204     9/4/201.8       49.0000      30.0000
 74 732501.        180904MP02205      e/4l2O1B        49.0000      30.0000
 t4      232501.   180904M P02206     e/4/201_8       49.0000      30.0000
 74 232501.        1.80904MP02207     s/4/20L8        49.0000      30.0000
 74 232501.        180904MP02208      s/4l20L8        49.0000      30.0000
 74 232sOL         180904MP02209      e/4l2Or8        49.0000      30.0000
 74 23250L         180904M P02210     e/4/2Or8        49.0000      30.0000
 74 232501.        180904MP02211      e/4/201.8       49.0000      30.0000
 74 232501"        L809O41,4P0221.2   e/4/201.8       49.0000      30.0000
 74 232501.        180904MP02213      s/41201_8       49.0000      30.0000
 74 23250r         180904MP02214      e/41201.8       49.0000      30.0000
 14 232501.        180904MP02215      e/4/201.8       49.0000      30.0000
 74 232501.        180904MP02216      s/41201.8       49.0000      30.0000
 14 232501         1.80904MP02211     e/4/20L8        49.0000      30.0000
 14 23250r         180904MP02218      e/4l2OrB        49.0000      30.0000
 74 232501         180904MP02219      9/4120L8        49.0000      30.0000
 /4 131>Ur         Iö!JYU+IVIIUl¿¿U   e/4l2oi8        ¿+Y.UUUU     1^
                                                                   JU.UUUU
                                                                      ^^^^


 14 232501         L80904MP02221      9/4l2OrB        49.0000      30.0000
 74 23250r         180904MP02222      e/412018        49.0000      30.0000
6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 40 of 83


 7   4   232501.   180904M P02223    e/4/2018    )J   49.0000              30.0000
 74 232501.        1.80904MP02224    9/4/201.8   )
                                                 J    49.0000              30.0000
 7   4   232501.   180904M P02225    e/4/201,8   3    49.0000              30.0000
 74 232501"        \80904MP02226     e/4l2jt8    )J   49.0000              30.0000
 14 232501.        180904t\AP02221   9/4120L8    3    49.0000              30.0000
 14 232501.        180904M P02228    sl4l2o1.8   3    49.0000              30.0000
 74 232501.        180904M P02229    e/4/201.8   )
                                                 J    49.0000              30.0000
 74 23250r         180904MP02230     e/41701_8   3    49.0000              30.0000
 74 23250L         180904MP02231     e/4/201,8   )
                                                 J    31.0000              30.0000
                                                        1,501   23250t
                                                                Tota   I
       6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 41 of 83


AvailablePounrls  WarehouseLocation Iìx¡rirationDate 3C Cost Ext Alnount
            1,440             12083 r2/4/2}1.e 1.5453 ç ? ??5 ?l
            I,440             12124 1.2/4/2Or9 1.5453                    ï,
                                                                  2,22s.23
            1,440             12194 12/412019 1.5453          q   ? )?5 ?'ì
            1,440        12203             1.2/41201.9       1.5453      $    )))5)]
            1,,440       1,2714            1.2/4/20L9        1.5453      q.   ) ))\ )1
            1.,440       30014             1.7/4/20L9        1.5453      ç,   ) ))5 )\
            r,440        302s1             12/4/2019         1.5453      ç.   ) 1)\ )7
                60 DAMAGED                 1,2/4/2019        1.5453      s               92.12
            1,,440 x                       12/4/201,9        1.5453      s    2,225.23
            r,440 x                        12/4/20L9         1.5453      $    2,225.23
            1,,440 x                       1214/201e         1.s453      s    2,225.23
            7,440 x                        r.2/4/2O1.9       1.5453      s    2,225.23
            1,440 x                        L2/4/201.9        1.5453      s    2,225.23
            1.,440 x                       1214/2O1.e        1.5453      s    2,225.23
            I,440 x                        12/4/201.9        1.5453      8    2,225.23
            1,,440 x                       12/4/201.9        1.5453      s    2,225.23
            1,,440 x                       12/4/20L9         1.5453      s    2,225.23
            1,,440 x                       12/4/2019         1.5453      s    2,225.23
            1,440 x                        12/4/20L9         1.5453      $    2,225.23
            1,,440 x                       12/4/2O1.e        1..5453     s    2,225.23
            1,,440 x                       12/4/2019         1.5453      s    2,225.23
            r,440 x                        12/41201.9        1.5453      s    2,225.23
            L,440 x                        1214/201.e        1.5453      $    2,225.23
            1,,440 x                       12/4/201.9        1.5453      s    2,225.23
            1,440 x                        12/4/201.9        1.5453      s    2,225.23
            L,440 x                        12/4/2019         1.5453      s    2,225.23
            1,,440 x                       12/4/2Or9         1.5453      s    2,225.23
            1.,440 x                       12/4/201.9        1.5453      s    2,225.23
            L,440 x                        12/4/201.9        1.5453      s    2,225.23
            1.,440 x                       12/4/201.9        1.5453      s    2,225.23
            1,,440 x                       12/4/2019         1.5453      s    2,225.23
            1,440 x                        12/4/2019         1.5453      9, ) ))\ )7
            1,440 x                        1214/2019         1.5453      ç, ) ))5 )1
            1,440 x                        12/41201.9        1.5453      s    2,225.23
            1,440 x                        1214/2OLe         1.5453      $    2,225.23
            1,440 x                        12/4/2019         1.5453      ç, ) ))\ )1
            1,440 x                        1214/201.9        1.545 3     ç )))\)1
            1,440 x                        12/4/201.9        1.5453      s    2,225.23
            r,440 x                        1214/201.9        1.5453      q
                                                                         IP
                                                                              ???(??
                                                                              L)LLJ.LJ



            1,380 x                        12/4/2019         1.5453      $    2, t32.51
            1,440 x                        12/4/2Or9         1.5453      9, ) ))5 )7
            1,440 x                        12/4/201.9        1.5453      q ? ??5 )l
            r,4+u
                    ^
                                            1 I   l1^a
                                           -tL/4/zurJ
                                                ^        ^   _1.)¿+)-l   s    2,225 23
            7,440  x                       12/4/201e         L.5453 q         ? ??5 )l
            I,440  x                       12/4/20Le         1.5453      :ß   2.225.23
            1",440 x                       12/4/2O1e         1.5453      $    2,22s.23
6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 42 of 83


   L,440    X                  12/4/2O1.s     1.s4s3 $ ) ))\ )i
   7,440    X                  12/4/20Le      1.s4s3 $ ) ))5 )1
   1.,440 X                    1214/201.9     1.5453 $ 1 ))5 )i
   I,440    X                  1.2/4/20Le     1.5453 $ ) ))5 )1
   1,440    X                  1.2/4/2019     1.s4s3 $ 1 ))\ )3
   1,440    X                  72/4/20Ls      1.s4s3 $ ) ))\ )?
   1.,440   X                  12141201.s     1.s4s3 $ ) ))\ )\
   r,440 x                     12/41201_9     1.s4s3 $ ) ))\ )\
   1.,440   X                  12/4l2OLe      1.s4s3 $ ) ))\ )i
   r,440 x                     1.2/4/201.s    1.54s3 $ ) ))5 )i
   1.,440 X                    1.2/4/20Le     1.s4s3 $ ) ))\ )1
   I,440    X                  1.2/4/2O1,e    1.5453 $ 2,225.23
   1,440    X                  1.2141201e     1.s4s3 $ ) ))\ )?
   L,440    X                  12/4/201e      1.s4s3 $ ) ))\ )7
   L,440    X                  1.2/4/201.e    1.s4s3 $ ) ))5 )7
   L,440    X                  1.2/4/2)re     1.s4s3 $ ) ))5 )7
   1.,440 X                    1.2/4/2ore     1.s4s3 $ ) ))\ )1
   I,440    X                  1.2/4/2O1,e    1.s4s3 $ ') ))< )?
   1.,440 X                    r2/4/2O1s      1.s4s3 $ ) ))5 )2,
   1.,440   X                  12/4/201.e     1.s4s3 $ ) ))\ )7
   1.,440   X                  1.2/4/201.e    1,s4s3 $ ) ))\ )7
   L,440    X                  12/4/2O1e      1.s4s3 $ ) ))5 )7
     960    X                  12/4/7O1.s     1.s4s3 $ 1,483.49
  97,440                                             $ 150,574.03
   1,,470 X                    1.2/4/201.s    1.63s8 $ 2,404.63
   !,470    X                  r2/41201.9     1.63s8 $ 2,404.63
   1,,470   X                  1.2/4/20L9     1.63s8 $ 2,404.63
   I,470    X                  12/4/2019      1.63s8 $ 2,404.63
   1,470    X                  12/4/2O1_s     1.63s8 $ 2,404.63
   '1,470 x                    1,2/4/2O1.e    1.63s8 $ 2,404.63
   1.,470   X                  12/4/201.e     1.63s8 $ 2,404.63
   1,470    X                  12/4/zors      1.63s8 $ 2,404.63
   1.,470   X                  12/4l2ors      1.63s8 $ 2,404.63
   1.,470   X                  1.2/4/20L9     1.63s8 $ 2,404.63
   1,,470   X                  12/4/2O1,e     1.63s8 $ 2,404.63
   1,,470 X                    12/4/201.9     1.63s8 $ 2,404.63
   1.,470   X                  12/4/201.9     1.63s8 $ 2,404.63
   r,470    X                  72/4/201.e     1.63s8 $ 2,404.63
   1,,470   X                  12/4/201.9     1.63s8 $ 2,404.63
   1.,410 X                    12/4/2O1s      1.63s8 $ 2,404.63
   1.,470 X                    1.2/4/20L9     1.63s8 $ 2,404.63
   1,470    X                  12/4120L9      1.63s8 $ 2,404,63
   L,410    X                  72/412019      1.63s8 $ 2,404.63
   i,47û    X                  r1/ +/ ¿u rY   1.OJ)ð   ù   z,4v+.o)
   1.,470   X                  12/4/2ors      1.63s8   $   2,404.63
   1,470    X                  12/4/2019      1.63s8   $   2.404.63
                   6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 43 of 83


                         r,4-/o x                 12/4l2O1e    1.63s8 $     2.404.63
                         L,41O X                  12/4/2019    1.6358 $     2,404.63
                         r,4lo      x             12l4l2OLe    1.63s8 $     2,404.63
                         1.,41O X                 12l4l2019    1.63s8 $     2,404.63
                         L,470      X             12/4/201"9   1.6358 $     2,404.63
                         r,470 x                  12/4/201.9   1.63s8 $     2,404.63
                         7,470      X             12/4120L9    1.63s8 $     2,404.63
                         1,470      X             12/4120L9    1.63s8 $     2,404.63
                           930      X             12/412019    1.63s8 $     1,521 .29
                       45,030                                         $    73,660.07

":,t,,:,'
            ::,,:,,',142 ;47 O;AO                                     5z
       6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 44 of 83


Warehouse ProductCorle LotNo            DateProduccd ItemStatus Units    CaseWeight
       253 1.46323     1809040P02235         e/4/2OL8         3  30.0000     40.0000
       253 146323      1809040P02236         9/41201.8        3 3o.oooo      40.0000
       atrl
       LJJ r46323      1.809040P02231        e/4l2org         3 e.oo00       40.0000
       2s5 1.46323     1809040P02201         9/4/2018         3  3o.oooo     40.0000
       255 L46323      1809040P02202         e/4/2O1.8        3 30.0000      40.0000
       255 1.46323     1809040 P02203        9141201.8        3 30.0000      40.0000
       255 1.46323     1,8O9040P02204        9/4120L8         3  30.0000     40.0000
       255 1.46323     1809040P02205         914/201,8        3 30.0000      40.0000
       255 r46323      1809040P02 206        914/201.8        3 3o.oooo      40.0000
       255 r46323      1,809040P07207        9/4/201,8        3  3o.oooo     40.0000
       255 L46323      1809040P02 208        e/4/2OL8         3 30.0000      40.0000
       255 146323      1809040P02209         9/4/201,8        3 3o.00oo      40.0000
       255 1,46323     1809040  P022 10      9/4120L8         3  3o.oooo     40.0000
       255 146323      1809040P022 11        914/2O1-B        3 30.0000      40.0000
       255 L46323      1,809040P02212        9/4/2OrB         3 3o.oooo      40.0000
       255 1,46323     1,809040P0221.3       9/41201.8        3  30.0000     40.0000
       255 L46323      1,809040P022L4        s/4/201,8         3 30.0000     40.0000
       255 1.46323     1809040P022 15        9/4/201.8         3 30.0000     40.0000
       255 1.46323     1809040P022 16        914/201,8         3 30.0000     40.0000
       255 146323      1.809040P0221.7       s/4/201.8         3 3o.o0o0     40,0000
       255 146323      1809040P022 1B        9/4/201.8         3 3o.oooo     40.0000
       255 1.46323     L809040P0221.9        914/201.8         3 30.0000     40.0000
       255 1.46323     1.809040P02220        9/4/201,8         3 3o.o0oo     40.0000
       255 1,46323     r809040P02221.        9/41701.8         3 3o.oooo     40.0000
       255 1.46323     r809040P02222         9/4/201.8         3 30.0000     40.0000
       255 1,46323     1,809040P07223        9/4/20L8          3 3o.oooo     40.0000
       255 1"46323     1,809040P02224        9/41201.8         3 3o.oooo     40.0000
       255 L46323      1,809040P02225        914/201.8         3 30.0000     40.0000
       255 1.46323     1,809040P02226        9/4/201.8         3 30.0000     40.0000
       255 L46323      1.809040P02227        9/41201_8         3 30.0000     40.0000
       255 146323      1809040P02228         9/4/201.8         3 30.0000     40.0000
       255 1.46323     1,809040P02229        914/201.8         3 30.0000     40.0000
       2s5 146323      1809040P02230         9l4l2O1,B         3 30.0000     40.0000
       255 1.46323     1"809040P02231"       9/4/201.8         3 30.0000     40.0000
       2s5 1.46323     r8o9040P02232         9/4/201.8         3 30.0000     40.0000
       255 1.46323     1809040 P02233        914/2018          3 30.0000     40.0000
       255 1.46323     1809040P02234         e/4/2O1,8         3 30.0000     40.0000
                                                                   1,089
      6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 45 of 83


AvailablePounds Wa rehouseLoca tion   ExpirationDatc 3C Cost Ext Amount
           1,200    X                       e/4/201,9 2.23ss $ 2,682.60
           1.,200 X                         9/4/201.9 2.23ss s 2,682.60
             360 X                          e/4/201,9 2.23s5 $ 804.78
           1,200    X                       e/4l2jr9 2.23ss $ 2,682.60
           1",200 X                         9/4/201,9 2.73ss $ 2,682.60
           r,200    X                       el4l2ore 2.23ss $ 2,682.60
           1,,200 X                         914/2019 2.2355 s 2,682.60
           r,200    X                       9/4/201,9 2.2355 $ 2,682.60
           r,200    X                       9/4/20L9 2.23ss $ 2,682.60
           1.,200 X                         e/4120L9 2.23ss $ 2,682.60
           L,200    X                       9/4/701.9 2.23ss $ 2,682.60
           L,200    X                       9/4/201.9 2.23ss $ 2,682.60
           1,,200 X                         9/41201.9 2.23ss s 2,682.60
           1,,200 X                         9/4/201.9 2.73ss s 2,682.60
           1,,200 X                         9/4/2019 2.23ss s 2,682.60
           1.,200 X                         9/4/20L9 2.23ss s 2,682.60
           r,200    X                       9/4/2019 2.23ss $ 2,682.60
           1.,200 X                         9/4/2019 2.23ss s 2,682.60
           L,200    X                       9/4/201.9 2.23ss s 2,682.60
           1,,200   X                       914/201.9 2.23ss s 2,682.60
           L,200    X                       e/4/2OL9 2.23ss s 2,682.60
           1,,200                           9/412019 2.23ss $ 2,682.60
           1,,200 X                          9/4/201.9 2.23ss s 2,682.60
           1.,200 X                          9/4/201.9 2.23ss s 2,682.60
           1,,200 X                          9/4/201.9 2.23ss $ 2,682.60
           1,,200 X                          9/4/201.9 2.235s s 2,682.60
           r,200    X                        s/4/201.9 2.23ss $ 2,682.60
           1,200    X                        9/4/201"9 2.23ss $ 2,682.60
           L,200    X                        9/41201.9 7.23ss $ 2,682.60
           1,,200 X                          9/4/20L9 2.235s s 2,682.60
           1,,200 X                          9/4/2019 2.23ss $ 2,682.60
           1.,200 X                          e/4/201,9 7.23ss s 2,682.60
           I,200    X                        9/4/2019 2.2355 s 2,682.60
           r,200                             e/4/201,9 2.23ss S 2,682.60
           1,,200 X                          9/41201.9 2.235s $ 2,682.60
           L,200    X                        9/4l2}t9 2.2355 s 2,682.60
           1,200    X                        9/4l2)r9 2.23ss $ 2,682.60
          43,560                                              s 97,378.38
         6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 46 of 83




 Invoice          No-      1   1CI893Û
 REñIIT TO:
 O. K, FOODS, INC                                           Crl2 rslated expense
                                                                                                                                         li=¡,Ê.lrii l,-
 P.O. BOX '1787                                                                                                                          fr"   [..i [.¡   F"
 FORT SMITH, AR
 72902-1787
 t-
 s
           TONY DDVfÞ¡5 FOODS COþlP,qI,J\" INC.                                                      TOÍIY   DOVI¿I'JS FOODS CO
                                                                                   H
 L         418  BENIZEL AVENUE                                                         I             418 ÐENZEL.,IVENUE
 o
           f"lADEL-IA, þlN 560õ2                                                   ?                 MADELLI, t\{N 56081
 T                                                                                 I
 o                                                                                 Ð



TATE SHIPPED          BlLL TI:I ÁCCOUNT#                     TERÀtS                                 DUE DATE                  SHIP TOATCI]UNT#
 I   l/tlz2Ð18             1015üg                              NET 1û úays                           11t14?rJ1Ð                100085
C¡{JR Ðfi.DER         CUSTOIãER P Û.#                                    P.rL NUftlElEFt                                       fI'¡VÕICE ÐÃTE
     1   108930       712fJ1                                                 1   I 08S30                                         11/02f2ü       1B

coÐ,Ë                rrESClitPTto¡t                                                                 CASES          VJEIGHT           PEIC:E         Al¡lçUl{l

40?45t             3t823 EXl-s ERST AIT     CF|NK-S. C&{B                                                      0             rl.nû        tt   so




                               P   f   ease ser: d crl¡-respo nderrce 1û crrstoril erc fainr s@okfo o ds.co ¡n
                                                               Produrt of USA
TOTALS                                                                                                         û             0.0û                     -$3s,

(8rlû) 541-250.Ê c,r i4/t-l) 783'1., I ri                       THANK YOU
 FìLEÁsE PAY FROI'd THIS INVÐICE                                                           -{
                                                                  Jril   I                 I i'(i
               6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 47 of 83



                                             .IÐN       \' T}{:}\Y}.IS FÐ{JI}S CO,                              T   f\iC
                                             5,1!i-14 2 I Ull-ä       L¡\Ií    É.

                                             i\'L"LNK   ¡\TÕ, ¡/li.j      5út)l-Ì     r

tx ,.i5t
 i;\.Y.
.1r r;,    .
                                             5{ì?- 15ì7- }{ó.1




                                             R             ìlt7l
                                             I
                                             I-           f-)K FOODS                Ìlic
                                             L
                                                          P$ ÈC,.x            r 7E?
      _l                                     'l           FORT          Sh.f   tTH, t\,T\V?\jû2-l??'7

-
T


35.43S.35
                                                    fj9¿07t2ü18                                       l{Jû15}
-

                                                         56t]                        IÞISPEtrTED CHUNK
                                                                                    L.rxt F.O.   #              ? 123 t
                                                        ?.{   5$                     lvl.ó.R a*I-IUNK    t4sri, t]4I          I
                                                                                    cus¡ P,cr.   fr             ?l   lf   I
                                                        './.¡ t:},\
                                                                                    rr-fÀK CHt-lÞ{K 974         L



                                                                                    C{41   ,}"C.9               ?l?)¡
                                                  SLiq-1¿¡¡13q                       I,{Rf,rR
                                                                                    Llu.=JF,û.#                 ?ll,ìl
                                                                                                                                  "Ir




,43 ß.35
æ
           6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 48 of 83




            Invoice
               :...                                                                 rl-ü"r-îE Prty l;l(t)il'f 'I'Ëffs
      Inr.tittr T¡un¡lie   l   Iütlril,9
                                                                                               tì.ívclf cE
                                           P[¿'*sr ftemit To                 ToNY IIO$.'t+:ì FO()DS ('û, lÌ'lr*
                                                                             lìi¡ 0{.i
                                                                             jrlii\vnLúç€e,   1t't   ¡   -i   i28ft-1.!04   j


                                           !               r   t   t7l
                                           H
                                           t               t-)K l--{J$î)S iNC'
                                           P
                                                           FO AcÌ.Ì: I ?$7
                                           ìr
                                                           FUfrT StutlTti. :\Ê.        7?9û?-- lTST
                                           û




 Õfrû7.4û t3                               7:l:.1      L




                           r'+?5Ð LB                       Z4,l50"tu]                  s(i ?!)9? I-ß                              5I   9,l8ir.6q

                           I   l{r2.1           LB         ì 1,6?{.0û                  s{i,69?       I    1-B                      S:{i,n 1,1.?i


                           I   12l5             LE         t t-115-ür)                ${-r.6?41           LE                        s7,5ó{).úl

                                                r-¡]                     t,[¡û     s45ÌJ50f] LE                                        S,t52.?5


¡taJ N{rt \\'cighÈ;                   47"r19ü.0fi                                ¡Uiçrvnncuxl
                                                                             lnvoicc,-   Iotal:                                 53 5,.1-38.3 5


                                                                         $9iT?l?0ls

                                                                                   Ntr'f      t[J
      6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 49 of 83


Warehouse WarehouseName                      ProductCode   Prod uctNa me   CaseWeight WT
        2 ARKANSAS REFRIGERATED   SERVICES   330032        TENDER PIECES       40.0000 wt
        2 ARKANSAS REFRIGERATED   SERVICES   330033        TENDER PIECES       40.0000 wt
                 6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 50 of 83


Wa rehouseLocatio n                               LotNo                DateProduced ltemStatus Units UnitsAvailable
X                                                 180901FD                  9/1./201.8      17 431.0000     431.0000
X                                                 180901FD                         9/1,/20L8 r1 sT.oooo                                                                 sT.oooo




                                                                                                                                                                        Fisc¡rl Per

                               on-
                    Pr'sdu,l 33û0?2 - IENûER PIECES
                    PrçCuct ?3?22 - Tender Clipping=.lTnm
                Flier¡ rch\..
                      Fautr'ng: EYPRCIÐû - B\eFroduct Debone Bl¿st
                C¿.çes               Produclion             Produ¿t           f,Ëert t-bs             l¡leal     Yldhleat       [ng    Cûst     Phg Çoei                 Gth   Crst
                                                              Tietd
                      cat                    13,32fr    'tott û{t:'g               3e320            5r.8500       $0.e5ôt        50.0û30 5ü.035!                           w.0ûrf,[


    Prod{ìode PrÐducl                   Deecr',pJkrn                                                    Sldt-rsagÊ UnltCrsi                    5t,lÂrcunt                            Ae
                        S'|ORÊ TÛTAL                                                                                 ü   :Ð0,0000                            50 0s
               ag
        PradCode Product ßescription                                                                   StdUsage UnitCost                      StdÁmount                         AdjJ
    500ÈÊ4                  SITEEICH ¡¡IACHINE WR.{P 2ü'"X 5'üt¡Ð'75 {-iA 1-2-f g                        4.å89..0Ð       $0_ottai
    50t485                            û,ù K F-4\IJ !,IATËR tA L üOOLË R R ECE lP
                            Fr*l F.¡,rl C J-2 í                                                                17_Oü     t0_tB7'J                            s   t.4s
    5024*B                  FûRl¡ FROBUCTIùFJ TICKET F.REtluh{BERED 4PA                                        aa 1a     $0,oÐ85                             57.14
    :'o57Ð.?                ÊTR.A-PPING CLEAR 3/g^ HËð I 2C/2,K1 73S                                     7.Ð0¡..35       sü"004Õ                        $2r.e2
    30ñ15)                  FALLET #T \'JOOD,q GR-ADE                                                           ü,00     ãcr-o00t]                           30.00
    5ü¡SC.S                 EOX E(ln\. 5- zrtKË GA EB20Æ.1í                                                Ë7õ-84        s0,4E2l                      sd22_?5
    3D'¿312                 EOX {O iT4Ú PAÐ FISEFBT,ERD                                                        17-53     fdl-630ô                        5l !.0õ
    5083Õ5                  Btf,H LTII 5" GLUED LIt.f NOT4 PRII'¿T€D                                       g7ú,s4        ã[_4ti33                     s40*.tð
    5tì8554                 EAG 40 'X.30 CyP CLEAR 3 ltllL                                                 å25-55        sû..31 ãB                    52r¡5..Èg

    5ûS8r4                  LAEEL I\4STR É.5 X 4 ÊL,AI.]K 5üS.fËÕI-L 8''O(AhI FT'ER                      1,f,r41..35     :sD_o275                       52A.eõ
    o                       PAÙKÂGII.¡G TTTé.LS                                                                 tr_00    5ü-0000                 3    r.?3A-75



        ProdCode Product De:cription                                                                   StdUsage          UnitCost             StdAmount                         A,djA
                                                                                                                0.û0     "q0"0üDrl
                                                                                                                                                             3O.Dß



    [lep.lriment                                        ÃÌail Dirlat¡ar lndl¿bor                          f¡laint               UüI             Ctper                     O{her
    CÐOLEF                                         I'U.{JU4.{J         þ!,rJu'À4     f.ç-0cû7           $rl.oü0t          l.t-C'tlü0      5t.Dûf,3                      $["crD08
    ELASTtHGÅLLOCATlOt,l tü.00æ                                        sÛ..8000      S.Ð.üCr30          5ll.OB0'3         $0.ûÐtrû        $0.02I1                       5il.000i1
    ti\¡TClrÆ'i,¡     TRUCKD{Ë ÁLLùCÅ5ûfIrgßf                          50-t00u       sÐ.0ûto            s0_ttÌ0,Ï         s'0-û00t        5û,0214                       Ð0_00l]fl
    DtSTRtEUTT'3r'¡,4LLOCATlDl"350,t0æ                                 so,ß00o       s-Ð.Dtt0           S0;000ü           50.Êtlt0        9i3.0,3f,û                    50,ÐOttû
    IÚTåL       EíPE¡I5E3                          $0-0Ù,16            ãü.803-+      ?3.0sfr            SD.O0O'?          t0.û000         5û.042e                       sll Oiitl0
               Sunrnlary Amount
    Detrrrtment                Mafl                                Dirl.¡bor        lndl¡bor              ll¡ int              u6it             Oper                      0iher
    CÐDLER                                             âI53               sr 13           í24                                    50               110
    ELA"ITÍ f,{if ÅLL'JCAît(ll.l                          5Jf,               '10             $tt                ùU               50              5705
    I   NTOr¡,f l-¡   fFuCKl |'lG .r.LLoCATiûl'J5jf                          5tl             çn                 5ü               50                                            Srl
    DtsTErÊuTr,f_it.lÅLL,3CATrDl{ tû                                         50              t0                 50                                     f.f
    TC,T.Â.L Ei{FEt{:iEs        t 1.13.                                   :1,:13            l:f ¡                                             Ì. ì   ,4:rl
                6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 51 of 83


 AvailablePounds ltemStatusName                         Prod uctGroupNa me                         Date lte mSta tusCha nge                        UOM Description
                 11,240.00 OKC                          TRIM MEAT - FROZEN                                                                         CS

                  2,280.00 0KC                          TRIM MEAT - FROZEN                                                                         CS




riod- 2018 S-35                                                                                                                                                                     Fir



                                              Product          330033 - TENDER PIFCES
                                              Product           23?22 - Tender Clippings/Tnm
                                           Hierarch¡i.
                                              Røutinq: BYPR(IÐû - BirProduct Debone Bla:t

  Expense Tntel Cost                         Cases       FrodsctFún                Product        Me¡t Lbs               Heãf          Yldt'l*at     ldÐ    Ðost Pkg Cost ü
                                                                                        Yìeld,
   ì.Ð.051ü        50-7387                      çD              3iõû0        ,Ðü-*0ï!                  3.û00           sc,8500         3û.ù:r]0       Sü.û,3t0 5Ð.035:


¡Amount         CostÍFinlb       FrodCodÞ FroduciDevmþtsn                                                                 :ì1dUçge            Un'ltÇ¡si         stdÄ.mÕunt

  S0-C.3          50-t00[        0                STOPE TOTÀL                                                                             ü   $Ð,0000                   5fi.0ü



Amounl          CostIFinlb           FrodCode Froduct Deseription                                                         StdUsrge UnitCost                     StdAmcunt
 54{_ 1 S         5û.0û    I"    500õÊ4           STRETCH ¡.lAtHl¡¡E \¡{RÁP 2ü- X 53.0ú' 15 riA 1-2-f t                      .H0.0rl          9ú. Dtr85                 54.58r

   Ír.41           50.riOc*      .50?.4S.5        F'ùR!,í CJ-z18 .fK'F-4Vd ,cfATËfl|åL ûOOLER fiE{lElP                             1   _S4    s0-[87s                      50.1õ
  s2.03           50,0001        5û24*g           FCR},I PRODUCTIÐM TICKET FRENU''IBERED 4FA                                       2,+tJ      50,0s05                      $Û,23
 s?6.4 ï          5û,0fJ0*       505792           5TRÀPP$.IG TLEAR 3tE- HAð \?fJt2X.171g                                     7G3..58          9O,Dtr40                     $3.t2
   fÐ.0fi         50.ilo&l       506.15:          F.qI.LET #f ITOOÐ,\ GRÂD€                                                        Ð00        ttl.000ü                  $Ð_0Ð

53.9.Þ:95         5ú,0 1 ?C      507366           BtH EÖDY 5'zlll{Õ GA EÐ.20.5f¡l                                                E4-74        s0,4821                  s45,riE
 srr_46           50_tü$3        508342           EÛX çO X4S FAD FIEERBOARN                                                        1..84      stt..õ3tr3                sf.ls
93e+.34            .\0_01f 5     5üS345           BOX LIB 5^ G.LUÉÐ LlD NON PRINTEÛ                                              u_74         t0-4¡133                 $4å.dÊ
Ë2Sú.D3           $0_0|]s4       50s554           EÊ¿G 1D X.3t C.'11F CLETIR 3 hlll                                          Í t¡0-00         50,31 S8                 s3f ..[s
 s2i.1    1       5D.00*.c       5U.Jô.r 4        L,qÊEL Ä4STR Ë-5      f   4 BL-Al'tK 5Cü.i|flOLL B'ÐtAltlETER               11!-50          5Ð,û275                      53.1 0

!.1? t.g3         st.D35:        0                PACKAGII',¡TJ TOTALS                                                             0,tt0      $tt.ú[ù0               5133,S4



lrrou:¡¡t       CosUFinLb            ProdCode Product. Oescription                                                        StdUsag: lJnitCo:t                    Std,Amount
  50,ù0            .5ß.flÕ]0                                                                                                       0   .û0    s0.0tID0                     5t.00


 Fix&Gen               Tof¡l     Dep¡rlment                                  Ltall Dirlabor lndLãhor                         l¡l¡int                Utit         (lper                 (

  5ü.80û0          5ü.04?fl
  s,0.8000         50..o21   1
                                 ELASIiII'IGALLDCJ{IIO¡,| 50.Ð08ü $O'tû00 5.-û.0ûût' $0.000û Sc-o000 90.0211                                                                        90.
  s.ü,t000         3t3.8"14      |NT¿)WN TRUCKTT'¡G,4LLCICÀ5SJ0{¡]     50^û000 SO.0r30 30.000'] $0,0000 5ü.0?f 4                                                                    9û.
  :i.û.eo00        .î8.Ùß3ü      DISTRISUTIfl¡I .{LLûCAT!O|..ISO.{10üS 50..üil0ù .å0.0'3f,0 50 000û .10,Gû0rl 50.ûel0                                                               5ll:
                                 ^fûTÅL EXFE¡JSE-g           50_Ð0q8 t0-õú34 f.0.0Gl¡ 50.tDüû l.¡-"Ðü0ü 58.ù41È                                                                     S0.
  $0.9000          si-l tl51€;



 Fix&Gen              Trt3l      Oepxtnrent                                  M¿tl         Dirl;bar     lndL¡bor             l¿la   in t             UÚI          Oper                  (
                       5}?S      CÐDLER                                       S   17                           lá                                     50              s1
           $0          } ¡U¡     ËL,qsTttiç ALL0C.a.lL-ìtJ                        ëü             JIJ           Í, tr               5rl                50             s70
           sù          57I4      I   NTOI¡/¡{ TR U C X ll,l Lì Á.LLùCATI    ON    $,I            30            9ü                  5û                                ;7¡
                                 fIISTRIBUTI{)I,¡ÅLLCCAIìOI'¿                     5Ð             90            {ñ                                     5tl             ¡U
                          tÐ
           5B       $1.715       IÛTÅL       EXFET.,JSEs                      5   i7             512           13                                                S   t5"{
                6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 52 of 83


 Hold Flag                Cost            ProductionWeel<   ProductionYear KillDate   ProductG roup   Descriptio   n
                                          AE                2018                                      Other Commodity
                           o.7367         JJ                                          43
                           o.7367         35                201.8                     43              Other Commodity




s.cal      treriod        2ll'1   I S-35




¡th CGSt       Expense Tot¡[ Cost

fi3.üßf,0       Íc tl510 s0,7:87

           Ad/.mount              CGI¡:FinLb
               s0.c*                 90,û000

                                                   I


       AdfAruunt                  CasUFinLb
               $'-+.J'l             50.ûD 1:"
               w.t,                 50_t000
               '?ñ a}               50.00üt
               ü2.85                so.rl0ts
               $Ð.0ü                $'l. D0û0
              543..1f               50-0 r 3û
               31.1å                so.o0t3
              s4 f .53              s0.01 1-¡
              x?ß.25                50.û084
               5?.S3                50.00üa
             51fú,õ?                50,t1352



      A.djAmount              CosL¿Fin[-b
              s0-û0                 Sõ-0,i,30

                                                   I

Other        Fix&Gen                   Tot¿l
ffi
.00C4         S..l.'f,flútl         5ll.û21   1

-útl0ß        Í"0_,]iltr0           5ü.û"14
_ú00ü         $.tt.ofltrû           sû.t1030
-009']        t0.rf,000             S0.rl5r5


Ither        Fix&Gen                   Tota    I

      :U
      sû                                 t¡6
                      s0                 '*77
                      s0                  5Û
                      t0               J IAU
      6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 53 of 83


ProductCategory Disposition Comments   ExpirationDate FinishedGoodsFlag
11                                                    N
11                                                    N
       6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 54 of 83



         COZ Issue Finished Product info
 SKU         SI(U Description          Producf ion DatrCase coun lonrbo Count
232754     Tenderbird IQF Wings           e/4/2018       3248

              Tenderbird IQF
232501         Tenderloins



146323   Pizza Hut FC Wing   Sections 9/4/2018          ,î089.,,'


         B/S Brst Butterfly with Rib
40217r             Meat                  B/31./201.8                 23         1,750.00       40,250.00


330032         Tender Pieces              e/L/2018       431.                     40 oo ãxiì1ilü:i¿¡,óffi
                                          s/4/2OrB       113                      40.00         4,520.0O
                                          e/s/2018       506                      40.00        20,240.0O


330033         Tender Pieces              e/1/2018        57                      40 oo [ilå1$iä,ä,.p.$,ffi
                                          9/4/20L8        40                      40.00          1,600.00

402456 B/S Brst Meat Chunks               9/5/2OIB                   19         2,000.00       38,000.00

402536    B/S Brst Trim,    Scanned       915/201,8                  7          2,000.00       14,000.00



         Miscut Drummette&Mid
402943             Joints                8/31./201.8                 2          1,750.00
                                          e/4/2O\B                   7          1,750.00
                                          9/s/201.8                  5          1,750.00        8,750.00


                                                                                              122,380.00
      6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 55 of 83




                                    week




$   1.2807   $ 51,548.18               3s   5   sr,s¿s.ra     1750 lncluded in 1.0 Twin Rivers return

s   0.7367   $   12,1 00   .l   1      35                       40 IN STATUS   17
$i 0.7481 $       3,3 B I .41          36                            UNKNOWN
$ 0.7481 $       15,141.54             36s      31,223.66            UNKNOWN


s   0.1361   $    1,619.69             35                       40 IN STATUS   17
$ 0748I      $    1   ,196.96          365       2,816.64


$   0.1121   $ 29,339.80               36   5   2e,33e.80     2OOO UNKNOWN


$ 0.1141 $ 10,837.40 36 5                       1,0,837.40    2OOO UNKNOWN




$   0.6278   $    2,197.30             5)                     1750             EMNED
$   0.6298   $    7,115.05             36                                      EMNED
$   0.6298   $    5,510.75             36s      1.5,423.1.O          UNKNOWN


             5   gg,zoo.oo                  5   gg,zoo.oo
6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 56 of 83
6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 57 of 83




                    EXHIBIT A-5
              6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 58 of 83


Dodrill, Christopher (ASSOC-DAL-LT)

From:                               Rick J. Jackson <rickj.jackson@aes.com>
Sent:                               Monday, December 3, 2018 2:02 PM
To:                                 Stark, Bill (Shld-Dal-LT); Bryan.Burns@okfoods.com
Cc:                                 Lee Morris; Joseph Strines; LaVigne, Christopher M. (Shld-Dal-LT); Flanagan, Sue (Secy-
                                    Dal-LT); Dodrill, Christopher (ASSOC-DAL-LT)
Subject:                            RE: Inspection


Sounds good. We will be there.

From: starkb@gtlaw.com <starkb@gtlaw.com>
Sent: Monday, December 03, 2018 1:57 PM
To: Bryan.Burns@okfoods.com; Rick J. Jackson <rickj.jackson@aes.com>
Cc: Lee Morris <lee.morris@aes.com>; rick.jackson@aes.com; Joseph Strines <joseph.strines@aes.com>;
LaVigneC@gtlaw.com; flanagans@gtlaw.com; dodrillc@gtlaw.com
Subject: RE: Inspection

USE CAUTION: External Sender

Let’s plan on a 9am start tomorrow.

Thanks.

Bill Stark
Shareholder

Greenberg Traurig, LLP
2200 Ross Avenue, Suite 5200 | Dallas, TX 75201
T +1 214.665.3735 | F +1 214.665.5903
starkb@gtlaw.com | www.gtlaw.com | View GT Biography




Celebrating 15 Years in Dallas
From: Burns, Bryan [mailto:Bryan.Burns@okfoods.com]
Sent: Friday, November 30, 2018 4:51 PM
To: Stark, Bill (Shld-Dal-LT) <starkb@gtlaw.com>; rickj.jackson@aes.com
Cc: lee.morris@aes.com; rick.jackson@aes.com; joseph.strines@aes.com; LaVigne, Christopher M. (Shld-Dal-LT)
<LaVigneC@gtlaw.com>; Flanagan, Sue (Secy-Dal-LT) <flanagans@gtlaw.com>; Dodrill, Christopher (ASSOC-DAL-LT)
<dodrillc@gtlaw.com>
Subject: RE: Inspection

The address is:


 ARKANSAS REFRIGERATED SERVICES                24 -25 NORTH "D" STREET                                                        FO

Anytime after 9:00 am is fine for a start, just let us know.

There will be a very limited number and sizes of coats available.
                                                               1
              6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 59 of 83

BRYAN BURNS
(479)784-1177

From: starkb@gtlaw.com <starkb@gtlaw.com>
Sent: Friday, November 30, 2018 1:20 PM
To: Burns, Bryan <Bryan.Burns@okfoods.com>; rickj.jackson@aes.com
Cc: lee.morris@aes.com; rick.jackson@aes.com; joseph.strines@aes.com; LaVigneC@gtlaw.com; flanagans@gtlaw.com;
dodrillc@gtlaw.com
Subject: RE: Inspection

Thanks. Can you send us the address, please?

We will have two people from our side.

Bill Stark
Shareholder

Greenberg Traurig, LLP
2200 Ross Avenue, Suite 5200 | Dallas, TX 75201
T +1 214.665.3735 | F +1 214.665.5903
starkb@gtlaw.com | www.gtlaw.com | View GT Biography




Celebrating 15 Years in Dallas
From: Burns, Bryan [mailto:Bryan.Burns@okfoods.com]
Sent: Friday, November 30, 2018 1:19 PM
To: Stark, Bill (Shld-Dal-LT) <starkb@gtlaw.com>; rickj.jackson@aes.com
Cc: lee.morris@aes.com; rick.jackson@aes.com; joseph.strines@aes.com; LaVigne, Christopher M. (Shld-Dal-LT)
<LaVigneC@gtlaw.com>; Flanagan, Sue (Secy-Dal-LT) <flanagans@gtlaw.com>; Dodrill, Christopher (ASSOC-DAL-LT)
<dodrillc@gtlaw.com>
Subject: RE: Inspection

I’m trying to pin down the time, but I would plan on an 8 or 9 am start. I would dress comfortably. The freezer is very
cold. I am trying to confirm whether the facility will have enough overcoats.

How many individuals should they expect?

BRYAN BURNS
(479)784-1177

From: starkb@gtlaw.com <starkb@gtlaw.com>
Sent: Thursday, November 29, 2018 2:25 PM
To: Burns, Bryan <Bryan.Burns@okfoods.com>; rickj.jackson@aes.com
Cc: lee.morris@aes.com; rick.jackson@aes.com; joseph.strines@aes.com; LaVigneC@gtlaw.com; flanagans@gtlaw.com;
dodrillc@gtlaw.com
Subject: RE: Inspection

Bryan,




                                                            2
              6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 60 of 83
In advance of next week’s inspection, please provide us with the address of the facility and the start time on December
4, 2018. Additionally, any information/suggestions you can provide regarding appropriate attire, etc. would be greatly
appreciated.

Thanks,
Bill

Bill Stark
Shareholder

Greenberg Traurig, LLP
2200 Ross Avenue, Suite 5200 | Dallas, TX 75201
T +1 214.665.3735 | F +1 214.665.5903
starkb@gtlaw.com | www.gtlaw.com | View GT Biography




Celebrating 15 Years in Dallas
From: Burns, Bryan [mailto:Bryan.Burns@okfoods.com]
Sent: Friday, November 16, 2018 2:01 PM
To: Stark, Bill (Shld-Dal-LT) <starkb@gtlaw.com>; rickj.jackson@aes.com
Cc: lee.morris@aes.com; rick.jackson@aes.com; joseph.strines@aes.com; LaVigne, Christopher M. (Shld-Dal-LT)
<LaVigneC@gtlaw.com>; Flanagan, Sue (Secy-Dal-LT) <flanagans@gtlaw.com>; Dodrill, Christopher (LCJD-DAL-LT)
<dodrillc@gtlaw.com>
Subject: RE: Inspection

Yes, that works.

BRYAN BURNS
(479)784-1177

From: starkb@gtlaw.com <starkb@gtlaw.com>
Sent: Thursday, November 15, 2018 2:26 PM
To: rickj.jackson@aes.com; Burns, Bryan <Bryan.Burns@okfoods.com>
Cc: lee.morris@aes.com; rick.jackson@aes.com; joseph.strines@aes.com; LaVigneC@gtlaw.com; flanagans@gtlaw.com;
dodrillc@gtlaw.com
Subject: RE: Inspection

Great. Thanks. Let’s plan on December 4-5. Bryan—please confirm that still works on your end.

Thanks,
Bill

Bill Stark
Shareholder

Greenberg Traurig, LLP
2200 Ross Avenue, Suite 5200 | Dallas, TX 75201
T +1 214.665.3735 | F +1 214.665.5903
starkb@gtlaw.com | www.gtlaw.com | View GT Biography




Celebrating 15 Years in Dallas

                                                            3
              6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 61 of 83

From: Rick J. Jackson [mailto:rickj.jackson@aes.com]
Sent: Wednesday, November 14, 2018 7:31 AM
To: Stark, Bill (Shld-Dal-LT) <starkb@gtlaw.com>; Bryan.Burns@okfoods.com
Cc: Lee Morris <lee.morris@aes.com>; rick.jackson@aes.com; Joseph Strines <joseph.strines@aes.com>; LaVigne,
Christopher M. (Shld-Dal-LT) <LaVigneC@gtlaw.com>; Flanagan, Sue (Secy-Dal-LT) <flanagans@gtlaw.com>; Dodrill,
Christopher (LCJD-DAL-LT) <dodrillc@gtlaw.com>
Subject: RE: Inspection

For the product inspections, yes we can make that work.


Rick Jackson
AES Shady Point

From: starkb@gtlaw.com [mailto:starkb@gtlaw.com]
Sent: Tuesday, November 13, 2018 11:10 AM
To: Bryan.Burns@okfoods.com
Cc: Rick J. Jackson <rickj.jackson@aes.com>; Lee Morris <lee.morris@aes.com>; rick.jackson@aes.com; Joseph Strines
<joseph.strines@aes.com>; LaVigneC@gtlaw.com; flanagans@gtlaw.com; dodrillc@gtlaw.com
Subject: RE: Inspection

USE CAUTION: External Sender

We can make that work on our end.

AES—do December 4-5 or 5-6 work for y’all?

Bill Stark
Shareholder

Greenberg Traurig, LLP
2200 Ross Avenue, Suite 5200 | Dallas, TX 75201
T +1 214.665.3735 | F +1 214.665.5903
starkb@gtlaw.com | www.gtlaw.com | View GT Biography




Celebrating 15 Years in Dallas
From: Burns, Bryan [mailto:Bryan.Burns@okfoods.com]
Sent: Tuesday, November 13, 2018 11:05 AM
To: Stark, Bill (Shld-Dal-LT) <starkb@gtlaw.com>
Cc: rickj.jackson@aes.com; lee.morris@aes.com; rick.jackson@aes.com; joseph.strines@aes.com; LaVigne, Christopher
M. (Shld-Dal-LT) <LaVigneC@gtlaw.com>; Flanagan, Sue (Secy-Dal-LT) <flanagans@gtlaw.com>; Dodrill, Christopher
(LCJD-DAL-LT) <dodrillc@gtlaw.com>
Subject: RE: Inspection

Could we do the first week of December? I have a trip scheduled to our facilities in Alabama during the dates you
proposed.

BRYAN BURNS
(479)784-1177


                                                           4
              6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 62 of 83

From: starkb@gtlaw.com <starkb@gtlaw.com>
Sent: Tuesday, November 13, 2018 10:32 AM
To: Burns, Bryan <Bryan.Burns@okfoods.com>
Cc: rickj.jackson@aes.com; lee.morris@aes.com; rick.jackson@aes.com; joseph.strines@aes.com;
LaVigneC@gtlaw.com; flanagans@gtlaw.com; dodrillc@gtlaw.com
Subject: RE: Inspection

Thanks, Bryan.

How does the week after Thanksgiving work for everyone? Either November 27-28 or 28-29?

Bill Stark
Shareholder

Greenberg Traurig, LLP
2200 Ross Avenue, Suite 5200 | Dallas, TX 75201
T +1 214.665.3735 | F +1 214.665.5903
starkb@gtlaw.com | www.gtlaw.com | View GT Biography




Celebrating 15 Years in Dallas
From: Burns, Bryan [mailto:Bryan.Burns@okfoods.com]
Sent: Monday, November 12, 2018 3:13 PM
To: Stark, Bill (Shld-Dal-LT) <starkb@gtlaw.com>
Cc: rickj.jackson@aes.com; lee.morris@aes.com; rick.jackson@aes.com; joseph.strines@aes.com; LaVigne, Christopher
M. (Shld-Dal-LT) <LaVigneC@gtlaw.com>; Flanagan, Sue (Secy-Dal-LT) <flanagans@gtlaw.com>; Dodrill, Christopher
(LCJD-DAL-LT) <dodrillc@gtlaw.com>
Subject: RE: Inspection

The products are in a third party storage facility. With a couple weeks advance notice, we should be able to
accommodate you. I would prefer not to do it Thanksgiving week. Mondays and Fridays are apparently busy days at the
facility, so I would recommend you pick a Tuesday/Wednesday or Wednesday/Thursday.

BRYAN BURNS
(479)784-1177

From: starkb@gtlaw.com <starkb@gtlaw.com>
Sent: Monday, November 12, 2018 3:08 PM
To: Burns, Bryan <Bryan.Burns@okfoods.com>
Cc: rickj.jackson@aes.com; lee.morris@aes.com; rick.jackson@aes.com; joseph.strines@aes.com;
LaVigneC@gtlaw.com; flanagans@gtlaw.com; dodrillc@gtlaw.com
Subject: Inspection


                       **--- For your consideration, this email originates from an external sender ---**




Bryan,

I write regarding the inspection of the products OK Foods has maintained, which I understand from our conversation to
be approximately 200,000 pounds of products that are currently being stored in a third-party facility. AES has informed
                                                               5
              6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 63 of 83
us that they wish to inspect the products, and I have copied Rick Jackson and Lee Morris of AES on this email. Please let
us know dates and times on which the inspection can occur. Given the volume of products, I assume the parties will
want to set aside two full days?

Thanks,
Bill

Bill Stark
Shareholder

Greenberg Traurig, LLP
2200 Ross Avenue, Suite 5200 | Dallas, TX 75201
T +1 214.665.3735 | F +1 214.665.5903
starkb@gtlaw.com | www.gtlaw.com | View GT Biography




Celebrating 15 Years in Dallas

If you are not an intended recipient of confidential and privileged information in this email, please delete it, notify us
immediately at postmaster@gtlaw.com, and do not use or disseminate such information.



CONFIDENTIALITY NOTICE: This e-mail, and any attachment to it, contains privileged and confidential information
intended only for the use of the individual or entity to which this email addressed. If you are not the intended recipient,
you must not review, retransmit, convert to hard copy, copy, use or disseminate this e-mail or any attachments to it. If
you have received this e-mail in error, please immediately return it to the sender and delete it and any related contents
from your system. Views or opinions presented in this email are solely those of the author and do not necessarily
represent those of the company. The recipient should check this email and contents for the presence of viruses. The
company accepts no liability for any damage caused by any virus transmitted by this email. Thank you.



CONFIDENTIALITY NOTICE: This e-mail, and any attachment to it, contains privileged and confidential information
intended only for the use of the individual or entity to which this email addressed. If you are not the intended recipient,
you must not review, retransmit, convert to hard copy, copy, use or disseminate this e-mail or any attachments to it. If
you have received this e-mail in error, please immediately return it to the sender and delete it and any related contents
from your system. Views or opinions presented in this email are solely those of the author and do not necessarily
represent those of the company. The recipient should check this email and contents for the presence of viruses. The
company accepts no liability for any damage caused by any virus transmitted by this email. Thank you.



CONFIDENTIALITY NOTICE: This e-mail, and any attachment to it, contains privileged and confidential information
intended only for the use of the individual or entity to which this email addressed. If you are not the intended recipient,
you must not review, retransmit, convert to hard copy, copy, use or disseminate this e-mail or any attachments to it. If
you have received this e-mail in error, please immediately return it to the sender and delete it and any related contents
from your system. Views or opinions presented in this email are solely those of the author and do not necessarily
represent those of the company. The recipient should check this email and contents for the presence of viruses. The
company accepts no liability for any damage caused by any virus transmitted by this email. Thank you.




                                                              6
            6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 64 of 83
CONFIDENTIALITY NOTICE: This e-mail, and any attachment to it, contains privileged and confidential information
intended only for the use of the individual or entity to which this email addressed. If you are not the intended recipient,
you must not review, retransmit, convert to hard copy, copy, use or disseminate this e-mail or any attachments to it. If
you have received this e-mail in error, please immediately return it to the sender and delete it and any related contents
from your system. Views or opinions presented in this email are solely those of the author and do not necessarily
represent those of the company. The recipient should check this email and contents for the presence of viruses. The
company accepts no liability for any damage caused by any virus transmitted by this email. Thank you.



CONFIDENTIALITY NOTICE: This e-mail, and any attachment to it, contains privileged and confidential information
intended only for the use of the individual or entity to which this email addressed. If you are not the intended recipient,
you must not review, retransmit, convert to hard copy, copy, use or disseminate this e-mail or any attachments to it. If
you have received this e-mail in error, please immediately return it to the sender and delete it and any related contents
from your system. Views or opinions presented in this email are solely those of the author and do not necessarily
represent those of the company. The recipient should check this email and contents for the presence of viruses. The
company accepts no liability for any damage caused by any virus transmitted by this email. Thank you.




                                                             7
6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 65 of 83




                    EXHIBIT A-6
      6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 66 of 83




Christopher M. LaVigne
Tel 214.665.3600
Fax 214.665.3601
lavognec@gtlaw.com




December 5, 2018

Lee.morris@aes.com                                                 Certified Mail # 9590 9266 9904 2128 6168 40
Lee Morris
AES Shady Point LLC
P.O. Box 1740
Panama, OK 74951

Rick.jackson@aes.com                                               Certified Mail # 9590 9266 9904 2128 6168 54
Rick Jackson
AES Shady Point LLC
P.O. Box 1740
Panama, OK 74951

Re:        Indemnification for Alleged Product Contamination from OK Foods, Inc.

Gentlemen:

As you know, OK Foods, Inc. (“OK Foods”) has alleged that defective plastic wear bands used in
dry ice pellet packets broke apart and adulterated and/or contaminated hundreds of thousands of
pounds of chicken at its Ft. Smith, Arkansas facility. Those dry ice products were manufactured
by AES Shady Point LLC (“AES/SP”) and sold to Continental Carbonic Products, Inc. (“CCP”)
under the Sales Agreement – Food Grade Dry Ice Pellets, originally dated July 3, 2007 (the
“Agreement”). CCP received these dry ice pellet packets in unopened, sealed containers and
supplied them in the same unopened, sealed containers to OK Foods. OK Foods claims that the
adulteration and/or contamination required that the chicken be condemned and is demanding to be
compensated for the damages it incurred.

As we have previously explained, AES/SP is legally obligated to defend and indemnify CCP for
any claim by OK Foods arising out of and/or related to this event. In addition to AES/SP’s
contractual obligation to indemnify CCP for AES/SP’s “willful misconduct,” Agreement ¶ 12,
AES/SP is also statutorily obligated to indemnify CCP for any harm here for which CCP might be
liable. In other words, AES/SP’s negligence is enough to trigger its duty to indemnify.

The law of two different states—Oklahoma and Arkansas—could be implicated by a claim brought
by OK Foods.1 Both states require manufacturers to not only indemnify suppliers, but also to pay
the supplier’s attorneys’ fees. Obviously, the Agreement contains a choice-of-law provision
providing that it “shall be construed and interpreted in accordance with Oklahoma law.”

1
      These two states are identified by way of explanation only. CCP fully reserves all rights to
      object to and/or otherwise dispute venue and/or the application of any state’s law.

GREENBERG TRAURIG, LLP  ATTORNEYS AT LAW  WWW.GTLAW.COM
2200 Ross Avenue, Suite 5200, Dallas, Texas 75201  Tel: 214.665.3600      Fax 214.665.3601
    6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 67 of 83


December 5, 2018
Page 2


Agreement ¶ 15. In Oklahoma, “[a] manufacturer shall indemnify and hold harmless a seller
against loss arising out of a product liability action[.]” 12 OK Stat § 12-832.1(A). Oklahoma law
also allows a seller to recover attorneys’ fees and “other reasonable expenses” from a manufacturer
in enforcing indemnity. Id. The statute explains that this duty “[i]s in addition to any duty to
indemnify established by . . . contract[.]” Id. § 12-832.1(E)(2).

Arkansas law may apply because that is where the damage to OK Foods allegedly occurred and
where OK Foods would likely file suit. In Arkansas, both CCP and OK Foods have direct causes
of action against AES/SP. CCP has a claim under Arkansas Code § 16-116-207: “A supplier of
a defective product who was not the manufacturer shall have a cause of action for indemnity from
the manufacturer of a defective product arising from the supplying of the defective product.” OK
Foods would likewise have a direct claim against AES/SP under § 4-86-101.

AES/SP is liable under both Oklahoma and Arkansas law. AES/SP’s negligent, if not willful,
misconduct unquestionably caused any damages suffered by OK Foods. Upon information and
belief, the plastic wear bands became defective because AES/SP knowingly and intentionally
failed to perform required maintenance on the equipment that manufacturers the dry ice pellet
packets, which in turn caused the bands to be worn and break apart. Any defect is directly
attributable to AES/SP, as AES/SP manufactured the dry ice packets and sold them to CCP, which
then supplied them to OK Foods, in the unopened, sealed containers packed by AES/SP. We have
also learned that other customers have been similarly affected by AES/SP’s defective wear bands,
which only supports this conclusion and points to AES/SP as the culpable party. If this case goes
to court, we expect that discovery will bear this out.

But litigation is avoidable. We understand that you have proposed that AES/SP and CCP split the
cost of OK Foods’ damages, with AES/SP providing CCP 50% of that amount in dry ice. While
we appreciate your effort to avoid litigation, CCP cannot accept this offer. AES/SP is 100%
responsible for any harm here and should pay 100% of any damages OK Foods suffered in addition
to CCP’s fees and expenses in addressing this matter. CCP, in contrast, has no culpability and
should not be required to pay any amount.

Given the law and the facts, CCP demands that AES/SP fully and completely defend and indemnify
CCP for any and all liability arising out of AES/SP’s defective product. CCP also demands that
AES/pay CCP the attorneys’ fees and expenses CCP has incurred in pursuing indemnity. The
attorneys’ fees incurred to date are shown in the enclosed invoices.2 AES/SP can pay those fees
to CCP directly. Only your agreement to fully and completely defend and indemnify CCP and
reimburse its attorneys’ fees and expenses will resolve this issue.




2
    The enclosed invoices do not include the attorneys’ fees and expenses CCP incurred in November 2018, and,
    obviously CCP’s attorneys’ fees and expenses continue to accrue.



GREENBERG TRAURIG, LLP      Attorneys at Law      www.gtlaw.com
    6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 68 of 83


December 5, 2018
Page 3


Please let us know if you have any questions.

Sincerely,



Christopher M. LaVigne

Encl.




GREENBERG TRAURIG, LLP      Attorneys at Law      www.gtlaw.com
      6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 69 of 83




E       G reen            bergTrau rig

                                                                                         lnvoice No        4883274
                                                                                         File No.          112909.01 I 200
                                                                                         Ilill   Date      October 3, 2018



Malheson Tri-Gas, Inc.
150 Allen Road, 3rd Floor
Basking Ridge, NJ 07920


                                                            INVOICE
                                                                                    ::




Re: OK Foods, Inc./AES                 Shady Point Carbonic                      Inc.

Lesal Services throush September 30, 2018:

                                                                                                    $             3,127.50

                                                                                                   $              3 127.s0




LAA:lVlG
Tax   ID:   I   3-361 3083


                                                    WE HAVE MOVED
                  Greenberg Traurig, LLP IAttomeys at Law 1500 Campus Drive, Suite 400 | Florham Park, New Jersey 07932
                                           Tel 973,360,7900 | Fax 973.301.8410 I www.gtlaw.com
      6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 70 of 83



        GreenbergTraurig

                                                                                                              Invoice No.   4883214
                                                                                                              File No.      172909.011200
                                     FOR YOUR CONVENIENCE,
                           PAYMENT INSTRUCTIONS FOR GT FIRM ACCOUNT
                               FOR FEES & COSTS ARE AS FOLLO'YS




PLEASE RETURN WITH YOUR PAYMENT

CLIENT NAME:                        MATHESON TRI-GAS, INC.
FII.Ë NUMBER:

INVOICENUMBER:                      4883214*

BILLING
PROFESSIONAL                        Lee A. Albanese

              Current lnvoice                                                                       ,,..,,$         3,121.50
                                                                                  .¡.::::'.,1   -




              Total Amount       l)ue:                           '.,...-=
                                                          ¡:,j::,;:¡:::     ,:,   .




                                                                                                         $          3,127.50
                                                                          ,,.:,

For Wire and ACI-l Instructions:
TO:                              CITIBANK N.A.
ABA #:                                ...-.ì ii,':,,,,.,,.:.,t1'
CREDIT TO:                       CREENBERG TRAURIG A CCOTJNT
ACCOUNT #:
PLEASB                                   ..',.:.   ..::
RBFERENCE:                                  AMB:                                            MATI{ESON TRI-GAS,INC
                                        NUMBER:                                             172909.011200
                                       OICB NUMBER:                                         4883274*

                                 PROFESSIONAL:                                              Lee A. Albanese

                         ''.t,           Wire fees may be assessed by your barrk.
 - If payingm ore than one invoice, please refcrence all invoice numbers in wiring instructions.




l-AA:MG
Tax   ID:   l3-3613083


                                                      WE HAVE MOVED
               Greenberg Traurig, LLP lAttorneys at Law 1500 Campus Dr¡ve, Su¡te 400 | Florham Park, New Jersey 07932
                                         Tel 973.360.7900 | Fax 973.301.8410 | www.gtlaw com
       6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 71 of 83




E         GreenbergTraurig

                                                                                      Invoice No          4883214
                                                                                      File No.            112909.011200
Summary of Fees (Current Invoice)
Tinrekeeper                                                       llours                  Rate                           Anrount
Christophel M. LaVigne                                                 3.20            600.00                            r,920.00
Biìl   Stark                                                           2.10            575.00                            1,207.50

                                              Totals:                  5ì0             590.09                            3,121.50




                                                               ì:,.'




                                  ....:::
                          .'.:|




t,AA:MC
Tax    ID:   l3-3613083


                                                  WE HAVE MOVED
               Greenberg Traurig, LLP lAttorneys at Law | 500 Campus Drive, Suite 400 | Florham Park, New Jersey 07932
                                         Tel 973 360.7900 | Fax 973.301 8410 |www.gtlaw.com
  6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 72 of 83


lnvoice No            4883274                                                                                                               Page   I
Re:                   Ol( Foods, Inc./AES Shady Point Call¡onic Ploducts, Inc.
Matter No.            172909.0n200




l)escription of Professional Services Rendered

DATE         TIMEKEEPI]R                    DESCRIP']'ION                                                                                    HOURS

09lt2lt8     Chlistophel M. l-aVigne        Confel with C. Roy regarding                                                  rçvrew               0.80

09lt3lt8     Christopher M. LaVigne         Review                                                                                             0.50
09114118     Christopher M. LaVigne                                                                                                            0.20

09117118     Christopher M. LaVigne         Confer with B. Stark and C. Roy legarding,.                                                        1.00
                                                  (.4); rcview                                                                 ..3   );
                                            rcvicw                         ( .i ).

09t17118     Bill    Stark                  Telephone confelence with C. Iìoy; r'evicw and analyze                       ,                     1   .10
                                                             'Í'aft   con'espond er¡"iie                îo OK Foods.
09/r 8/1 8   Christopher M. LaVigne         Conlcl with C. Roy (.2): review                                                          .2);      0.70
                                            review                             (.3        ).

09/t 8/1 8   llill   Stark                  Revise con'espondence to Ol( Fõo.d5-;1{íâ corresponden ce to                                       0.70
                                            AES Shacly Point; correspondence with client.
09119118     Bill    Stark                  Corresporrclence w ith_cl ient                                                                     0.30


                                                              .i.'                  '.1
                                                                                               ì;.,:l                  Total   Time:           5.30
                                                      .;j,            ì:i:¡i

                                                                               'f
 6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 73 of 83


lnvoice No.     4883274                                                                                     Page 2
Re:             OK Foods, lnc./AES Shacly Point Carbonic Ploducts, Inc.
Malter No.:     t72909.0t1200



Description of Expenses Billed

DATE          DESCRIPTION                                                                                 AMOUNT


                                       No exDenses charged to this




                                                                                     ::,1.




                                                                                             .a:4   .;'




                                                        ''                 '1::.:1



                                            ...:,,.      :i.:t:::.r:..-,
                                               ri:i.         :t'.!         :.   t




                                                .:::.
       6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 74 of 83




E        GreenbergTraurig

                                                                                        lnvoice No          4908983
                                                                                        File No.            t12909.011200
                                                                                        Bill   Date         Novenrber 4,2018



Matheson Tri-Gas, Inc.
150 Allen Road, 3rd Floor
Basl<ing Ridge, NJ 07920



                                                             INVOICE


Re: OK Foods, Inc./AËS                Shady Point Carbonic ProdLrcts, lnc

Lesal Services throush October               3 I . 201 8
                                                                                 .:

                                                                               Fees:              $                2,040.00

                                                           .,,;,i..C                              $                2 040.00

                                                               i,:




LAA:MC
l-ax   ID:   l3-3613083


                                                   WE HAVE MOVED
                Greenberg Traurig, LLP I Atlorneys at Law | 500 Campus Drive, Suite 400 | Florham Park, New Jersey 07932
                                          Tel 973.360.7900 | Fax 973.301.8410 | www.gtlaw.com
    6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 75 of 83




       GreenbergTraurig

                                                                                                                 Invoice No.   4908983
                                                                                                                 F ile No.        172909.01 1200
                                 FOR YOUR CONVENIENCE,
                       PAYMENT INSTRUCTIONS FOR GT FIRM ACCOUNT
                           FOR FEES & COSTS ARE AS FOLLOWS

PLEASE RETURN WITTI YOUR PAYMENT

CLIENT NAME                                    MATHESON TRI.GAS, INC
FILE NUMBER

INVOICE     NUMBER:                            4908983x

BILLING
PROFESSIONAL                                   Lee A. Albanese

           Current Invoice:                                                                                            2,040.00



           TotalAmount Due                                                                                   $         2,040.00

For Wire and ACH Instructions:                                                          :   t:.

TO:                                     CITIBANK,               ñ,A.            ":.:,1
                                                                                      ...
ABA #:
CREDIT     TO:                          GREENBERC T'NNURIG ACCOUNT
                                                                    : :   l   :'::'
PLBASB
RBFERBNCE:                              CLIENT               NAME:                                MATHESON TRI-GAS,INC.
                                     EIIA,TNUMBBR:                                                172909.011200
                                  iNvoIcE,ñUMBBR:                                                 4908983*
                              ,'].BI]:.LING
                           ,,;,..
                                   ''ÞIOFESSIONAL:                                                Lee A. Albanese
                            '   '               ': t::,
                                    l'l .:,
                                              t,'
 * If paying
                       ,                                  Wire fees may be                  assessed by your bank.
               more-   than onc invoice, please reference all invoice numbers in wiring instructions.

                                                                                ****x




LAA:l\4G
'l'ax ID: XX-XXXXXXX


                                                                WE HAVE MOVED
            Greenberg Traur¡g, LLP IAttorneys at Law | 500 Campus Drive, Suite 400 | Florham Park, New Jersey 07932
                                     Tel 973.360.7900 | Fax 973.301 8410 |www.gtlaw.com
        6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 76 of 83




           Green bergTraurig

                                                                                       lnvoice No.         4908983
                                                                                       File No.            112909.011200
Summary of Fees (Current Invoice)
TinrekeeÞer                                                        Houl's                    Iìate                        Aurount
Christophel M. LaVigne                                                I.t0              600.00                              660.00
Bill    Stark                                                        2.40               5   75 .00                        1,380.00
                                                                                                           :t.:
                                                       Totals        3.s0               s82.86           ..$'             2,040.00




                                      '        1i:!.
                                          .i




I,AA:MG
'l'ax   ID:   l:l-361-108:ì


                                                          WE HAVE MOVED
                 Greenberg Traurig, LLP lAttorneys at Law 1500 Campus Drive, Suile 400 | Florham Park, New Jersey 07932
                                           Tel 973.360.7900 | Fax 973.301 8410 | www.gtlaw com
    6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 77 of 83


Invoice No                                  4908983                                                                                                                                       Page   I

Re:                                         Ol( Foods, Inc./AllS Shaciy Point Calbonic Ploducts, lnc.
Matter No.                                  t72909.011200




Description of Professional Services Rendered

DAl'[ì                      1'IMEKEEPER                           DESCRIPTION                                                                                                              HOURS

10101118 Chlistophel M. LaVigne Confer with B. Stark                                                and C,       Roy regarding                                                              0.60
                                                                  (.3); review ancl aualyze                                                                                  -..   i,-.

                                                                                                    ( 3)
10l0ll18 Bill Stark                                               Review and analyze            ,                                                                                           0.60
                                                                                                    colrespondence regar:dilrg tl.re sarne.
I   0/08/t    8            Christopher M. LaVigne                 Review                                   :::=:=:.                                       'i:r'.,.                          0.30
10109118                   Ilill       Stark                      Corlespondence fi'our client legaldin$:.                                                                                  0.40
                                                                                                                                ,;t                  :";:
I   0/l 0/1   8            Christopher M. LaVigne                 COnfer client regarding                                             ,,,,,,,,   .:l'l'                                     0.20
r0/r0/t8                   Bill        Stark                      Collesporrdencc witll client: researih                                                                                     1.40
                                                                                                                 t:

                                                                                                                 aa':                   ::-
                                                                                                                   ::.:..:'.- , :":"
                                                                                                                      .-,4..\: ,..::;..
                                                                                                                                                                     Total     Time:        3.50


                                                                                     .:1 I               -ì::i
                                                                                        'ii,.        .::,i:




                                                                             ';::'   =.i:,.tl
                                                                                                ':;i'




                                '''3
                                       1;   .1.,


                   :l::firi.:¡,r


                  i.:l   ::::           .:i,,
  6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 78 of 83


Invoice No.     490898:i                                                                                                                  Page 2
Re:             OK l:oods, Inc./AUS Shady Point Carbonic Ploducts, Inc
Matter No.:     I 72909.01 I 200




Description of Expenses Ililled

DATE          DITSCRIPI'ION                                                                                                             AMOUNT
                                                                                                                          j


                                      N<r expenses    charged to this        file                                        ':
                                                                                                                :.¡::lt:;;::t::1,
                                                                                                                             .,,,!Ìir
                                                                                                     1... .s\
                                                                                                .ìi:1..
                                                                                                                i)
                                                                                                          i.::..ì

                                                                                            "'''t::,.,.r,., ¡,:¡'
                                                                                 ..4:::44..,.,:,
                                                                                                             .",þ
                                                                             ...,....t'



                                                                              .::,1=_                   .,;
                                                                                    ..,-.,,,r,,,i,,.,
                                                                   ,¿=.,,..:.7
                                                                 :',::         t:l
                                                                 l.-t.              ',1:¿

                                                                  _.t .            l:'
6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 79 of 83




                    EXHIBIT A-7
6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 80 of 83
6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 81 of 83
6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 82 of 83




                    EXHIBIT A-8
      6:19-cv-00132-PRW Document 6-1 Filed in ED/OK on 04/30/19 Page 83 of 83




P. William Stark
Tel 214.665.3735
Fax 214.665.3601
starkb@gtlaw.com




March 7, 2019

JReed@HallEstill.com
James M. Reed
Hall Estill
320 S. Boston Avenue, Suite 200
Tulsa, OK 74103

joseph.strines@aes.com
Joseph Strines
Assistant General Counsel
AES US Service Co.
One Monument Circle
Indianapolis, IN 46204

Re:        Indemnification for Alleged Product Contamination from OK Foods, Inc.

Gentlemen:

We are providing notice of a lawsuit (the “Lawsuit”) that has been filed by OK Foods, Inc. (“OK
Foods”) in the Western District of Arkansas against Continental Carbonic Products, Inc. (“CCP”)
regarding dry ice products manufactured by AES Shady Point LLC (“AES/SP”). The Lawsuit
concerns alleged defects in AES/SP’s product. A copy of the Complaint is enclosed.

Sincerely,




P. William Stark

Encl.




GREENBERG TRAURIG, LLP  ATTORNEYS AT LAW  WWW.GTLAW.COM
2200 Ross Avenue, Suite 5200, Dallas, Texas 75201  Tel: 214.665.3600      Fax 214.665.3601
